 

Exhibit 10.1

 

AGREEMENT AND PLAN OF MERGER

 

This Agreement and Plan of Merger (this “Agreement”) is made and entered into as
of March 13, 2018, by and among TheMaven, Inc., a Delaware corporation
(“TheMaven”), HP Acquisition Co., Inc., a Delaware corporation and a
wholly-owned subsidiary of TheMaven (“MergerSub”), HubPages, Inc., a Delaware
corporation (the “Company”), and, solely with respect to Section 10.6 (to the
extent set forth therein), Paul Edmondson as the Securityholder Representative
(in his capacity as such, the “Securityholder Representative”). TheMaven,
MergerSub, the Company and the Securityholder Representative are each,
individually, a “Party” or, collectively, the “Parties.” Certain capitalized
terms used in this Agreement are defined in Exhibit A attached hereto and
incorporated herein by reference.

 

RECITALS

 

WHEREAS, the Parties desire to set forth the terms and conditions pursuant to
which TheMaven shall combine with the Company pursuant to a merger (the
“Merger”) in accordance with the Delaware General Corporation Law (the “DGCL”)
and the terms of this Agreement whereby MergerSub will merge with and into the
Company, with the Company continuing as the surviving corporation in the Merger
and a wholly-owned subsidiary of TheMaven (the “Surviving Corporation”);

 

WHEREAS, the Company has engaged BDO USA, LLP (the “Auditors”) to audit the
financial statements of HubPages, comprised of the balance sheets of HubPages as
of December 31, 2017 and 2016, and the related statements of income,
stockholders’ equity and cash flows for the years then ended, and the related
notes to the financial statements, in each case, in anticipation of the
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement;

 

WHEREAS, the respective Boards of Directors of TheMaven, MergerSub and the
Company have approved TheMaven’s, MergerSub’s and the Company’s entry into this
Agreement; and

 

WHEREAS, as of the Closing, this Agreement and the Merger will have been
approved by the stockholders of MergerSub and the Company, as required pursuant
to the requirements of the DGCL and the California Corporations Code (the
“CCC”).

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants,
agreements and representations and warranties set forth herein, the Parties,
intending to be legally bound, hereby agree as follows:

 



 1 

 

 

AGREEMENT

 

1.DESCRIPTION OF MERGER.

 

1.1              Merger. Upon the terms and subject to the conditions set forth
in this Agreement, at the Effective Time (as defined below), MergerSub shall be
merged with and into the Company, and the separate existence of MergerSub shall
cease. Following the Effective Time, the Company will continue as the Surviving
Corporation and shall be a wholly-owned subsidiary of TheMaven. The Merger shall
have the effects set forth in this Agreement and in the applicable provisions of
the DGCL. Without limiting the generality of the foregoing, at the Effective
Time, except as otherwise provided herein, all the property, rights, privileges,
powers and franchises of the Company and MergerSub shall vest in the Surviving
Corporation, and all debts, liabilities and duties of the Company and MergerSub
shall become the debts, liabilities and duties of the Surviving Corporation.

 

1.2              Closing; Effective Time. The consummation of the Merger (the
“Closing”) shall take place at the offices of TheMaven’s attorneys, or some
other location mutually agreed upon by the Parties, at 11:00 a.m. Eastern Time
on a date that is within two (2) Business Days following the satisfaction or
waiver of the conditions set forth in Sections 5, 6 and 7 (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to satisfaction or waiver of such conditions), or some other date as mutually
agreed to by the Parties (the date upon which the Closing actually occurs shall
be referred to herein as the “Closing Date”). Contemporaneously with the
Closing, a properly executed certificate of merger conforming to the
requirements of the DGCL (the “Certificate of Merger”) shall be filed with the
office of the Secretary of State of the State of Delaware. The Merger shall
become effective only upon the acceptance of the Certificate of Merger by the
Secretary of State of Delaware (the time of such filing and acceptance, the
“Effective Time”).

 

1.3              Corporate Structure of the Surviving Corporation; Election of
Officers and Directors. Unless otherwise mutually determined by TheMaven,
MergerSub and the Company prior to the Effective Time: (i) the certificate of
incorporation of MergerSub immediately prior to the Effective Time shall be the
certificate of incorporation of the Surviving Corporation upon and after the
Effective Time and (ii) the bylaws of MergerSub immediately prior to the
Effective Time shall be the bylaws of the Surviving Corporation upon and after
the Effective Time. Unless otherwise mutually determined by TheMaven, MergerSub
and the Company prior to the Effective Time: the directors of MergerSub
immediately prior to the Effective Time shall be the directors of the Surviving
Corporation immediately after the Effective Time, each to hold the office of a
director of the Surviving Corporation in accordance with the provisions the DGCL
and the certificate of incorporation and bylaws of the Surviving Corporation
until his or her successor is duly elected and qualified.

 

1.4              Merger Consideration. The following consideration shall be
payable to the holders of Company Securities as a result of the Merger: Ten
Million Dollars ($10,000,000) in cash (the “Merger Consideration”).

 



 2 

 

 

1.5              Effect of the Merger on Capital Stock of Constituent
Corporations

 

(a)               MergerSub Capital Stock. At the Effective Time, by virtue of
the Merger and without further action on the part of TheMaven, MergerSub, the
Company or any other Person, each share of capital stock of MergerSub that is
issued and outstanding immediately prior to the Effective Time shall be
converted into and become one validly issued, fully paid and non-assessable
share of Company Common Stock (and the shares of the Company into which the
shares of MergerSub capital stock are so converted shall be the only shares of
the Company’s capital stock that are issued and outstanding immediately after
the Effective Time). Each certificate evidencing ownership of shares of
MergerSub capital stock will evidence ownership of such shares of Company Common
Stock.

 

(b)               Company Capital Stock and Company Options. At the Effective
Time and without any further action on the part of TheMaven, MergerSub, the
Company or any other Person:

 

(i)               Each share of Company Preferred Stock outstanding as of
immediately prior to the Effective Time shall be cancelled and converted
automatically into the right to receive an amount in cash equal to the Preferred
Stock Per Share Amount.

 

(ii)              Each share of Company Common Stock outstanding as of
immediately prior to the Effective Time shall be converted into the right to
receive an amount of cash equal to the Common Stock Per Share Amount.

 

(iii)             Each vested Company Option outstanding as of immediately prior
to the Effective Time shall be cancelled and the holder thereof shall have the
right to receive, in respect of each such vested Company Option, an amount of
cash equal to (x) the excess of the Common Stock Per Share Amount over the per
share exercise price of such vested Company Option, multiplied by (y) the
aggregate number of shares of Company Common Stock subject to such vested
Company Option for which it has not been exercised. The amounts paid in respect
of the cancellation of such vested Company Options in accordance with the terms
of this Section 1.5(b)(iii) shall be deemed to be in full satisfaction of all
rights pertaining to such vested Company Options, and there shall be no further
registration of transfers, conversions or exchanges on the records of the
Surviving Corporation of such vested Company Options.

 

(iv)             Each unvested Company Option outstanding as of immediately
prior to the Effective Time shall be cancelled in its entirety for no
consideration.

 

(v)              Notwithstanding the foregoing, Merger Consideration shall not
be payable at or after the Effective Time with respect to any Dissenting Shares
(as defined in Section 1.7 below) or any shares of capital stock of the Company
with respect to which dissenters’ rights have not terminated. In the case of
Dissenting Shares, payment shall be made in accordance with Section 262 of the
DGCL or Chapter 13 of the CCC, as applicable. In the case of any shares with
respect to which dissenters’ rights have not terminated as of the Effective
Time, if such shares of capital stock of the Company become Dissenting Shares,
payment shall be made in accordance with Section 262 of the DGCL or Chapter 13
of the CCC, as applicable, and if, instead, the dissenters’ rights with respect
to such shares of Company Common Stock irrevocably terminate after the Effective
Time, such shares shall be entitled only to receive the Merger Consideration
upon delivery of the Certificate(s) representing the applicable shares of
capital stock of the Company.

 

1.6              Closing of the Company’s Transfer Books. At the Effective Time,
each of the holders of capital stock of the Company shall cease to have any
rights as a stockholder of the Company (except as set forth in this Agreement
with respect to the Merger Consideration), and the stock transfer books of the
Company shall be closed with respect to all shares of capital stock of the
Company outstanding immediately prior to the Effective Time. No further transfer
of any such shares of capital stock of the Company shall be made on such stock
transfer books after the Effective Time. If, after the Effective Time, a valid
certificate previously representing any shares of capital stock of the Company
(each, a “Company Stock Certificate”) is presented to TheMaven, such Company
Stock Certificate shall be cancelled and exchanged as provided in Section 1.7.

 



 3 

 

 

1.7              Exchange of Certificates; Delivery of Merger Consideration;
Legends.

 

(a)               At the Closing, TheMaven shall:

 

(i)               transfer or cause to be transferred to the Escrow Agent the
Common Indemnity Escrow Amount and the Preferred Indemnity Escrow Amount to be
placed into escrow (the “Indemnity Escrow”) pursuant to the terms of the Escrow
Agreement in the form attached hereto as Exhibit B;

 

(ii)              transfer to the Company the aggregate amount payable to
holders of vested Company Options pursuant to Section 1.5(b)(iii) and, subject
to the delivery of a Release by a holder of vested Company Options, no later
than the next regularly scheduled payroll date of the Company consistent with
past practice, pay or cause to be paid to such holder of Company Options the
amounts payable to such holder of Company Options pursuant to Section
1.5(b)(iii), less applicable withholdings, in respect of such vested Company
Options; and

 

(iii)             provide to each Key Personnel, as applicable, a book entry
notice representing that number of shares of TheMaven Common Stock of such Key
Personnel’s portion of the Stock Awards. In lieu of any fractional shares of
TheMaven Common Stock that any Key Personnel would otherwise be entitled to
receive, such Key Personnel shall be paid cash in an amount equal to the product
of (1) the number of fractional shares of TheMaven Common Stock which such Key
Personnel would otherwise be entitled to receive, multiplied by (2) $2.50.

 

(b)               At and after the Closing, upon delivery by a holder of Company
Securities to TheMaven of (1) a completed and executed letter of transmittal in
the form attached hereto as Exhibit C effecting the surrender of Company
Securities in exchange for the Merger Consideration and (2) all Company Stock
Certificates surrendered pursuant to such letter of transmittal (or, if any such
Company Stock Certificate(s) shall have been lost, stolen or destroyed, an
affidavit sworn as to that fact by such holder Company Securities), TheMaven
shall pay or cause to be paid to such holder in exchange therefor the Merger
Consideration payable in respect of such Company Securities. The Company shall
use commercially reasonable efforts to facilitate delivery to TheMaven at the
Closing of all issued and outstanding Company Stock Certificates.

 

(c)               All Company Stock Certificates shall be canceled after
delivery to TheMaven. Until surrendered as contemplated by this Section 1.7,
each Company Stock Certificate (other than any Company Stock Certificate
representing Dissenting Shares) shall be deemed, from and after the Effective
Time, to represent only the right to receive the Merger Consideration in
accordance with this Agreement.

 

(d)               TheMaven shall be entitled to deduct and withhold from the
Merger Consideration payable or otherwise deliverable to any holder of Company
Securities pursuant to this Agreement such amounts as TheMaven is required to
deduct or withhold therefrom under the Code or under any provision of state,
local or foreign tax law. To the extent such amounts are so deducted or withheld
and paid to the appropriate Governmental Body, such amounts shall be treated for
all purposes under this Agreement as having been paid to the holder of Company
Securities to whom such amounts would otherwise have been paid.

 



 4 

 

 

1.8              Dissenters’ Rights. Notwithstanding anything in this Agreement
to the contrary, shares of capital stock of the Company held by a holder who,
pursuant to Section 262 of the DGCL or Chapter 13 of the CCC or any successor
provisions, that has the right to dissent to the Merger and demand payment for
such shares, and who properly dissents and demands payment for the fair value of
such shares of capital stock of the Company (“Dissenting Shares”) in accordance
with the DGCL or the CCC, as applicable, shall not be converted into the right
to receive the Merger Consideration as set forth in Section 1.5, unless such
holder withdraws, fails to perfect or otherwise loses such holder’s right to
such payment, if any. If, after the Effective Time, such holder withdraws, fails
to perfect or loses any such right to payment, such holder’s Dissenting Shares
shall be treated as having been converted as of the Effective Time into the
right to receive the Merger Consideration. At the Effective Time, any holder of
Dissenting Shares shall cease to have any rights with respect thereto, except
the rights provided in Section 262 of the DGCL or Chapter 13 of the CCC or any
successor provisions and as provided in the immediately preceding sentence. The
Company shall give prompt notice to TheMaven of any demands received by the
Company for appraisal of shares of capital stock of the Company and the
opportunity to participate in all negotiations and proceedings with respect to
any such demand. Except to the extent otherwise required by the DGCL or the CCC,
as applicable, the Company shall not make any payment or settlement offer prior
to the Effective Time with respect to any such demand unless TheMaven shall have
consented in writing to such payment or settlement offer.

 

1.9              Further Action. If, at any time after the Closing Date, any
further action is determined by the Surviving Corporation to be necessary or
desirable to carry out the transactions contemplated by this Agreement or to
vest the Surviving Corporation with full right, title and possession of and to
all rights and property of the Company, the officers and directors of the
Surviving Corporation shall be fully authorized (in the name of the Company or
otherwise) to take such action.

 

2.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Except as set forth
on the Company Disclosure Schedule, the Company hereby represents, warrants and
covenants, to and for the benefit of TheMaven, MergerSub and the Surviving
Corporation, as follows:

 

2.1              Due Organization; No Subsidiaries; Etc. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all necessary power and authority: (i) to
conduct its business in the manner in which its business is currently being
conducted and (ii) to own and use its assets in the manner in which its assets
are currently owned and used.

 



 5 

 

 

(a)               The Company, together with its predecessors, has not conducted
any business under or otherwise used, for any purpose or in any jurisdiction,
any fictitious name, assumed name, trade name or other name, other than the name
“HubPages, Inc.”

 

(b)               As of the date hereof, the Company is not required to be
qualified, authorized, registered or licensed to do business as a foreign
corporation in any jurisdiction other than the jurisdictions set forth in
Schedule 2.1(b) of the Company Disclosure Schedule. The Company has no
Subsidiaries, does not own any controlling interest in any Entity and has never
owned, beneficially or otherwise, any shares or other securities of, or any
direct or indirect equity or other financial interest in, any Entity. The
Company has not agreed and is not obligated to make any future investment in or
capital contribution to any Entity. Neither the Company nor, to the Knowledge of
the Company, any of the stockholders of the Company has ever approved, or
commenced any Legal Proceeding or made any election, in either case,
contemplating the dissolution or liquidation of the Company’s business or
affairs.

 

2.2              Certificate of Incorporation and Bylaws; Records. The Company
has delivered to TheMaven accurate and complete copies of: (i) the certificate
of incorporation and bylaws, including all amendments thereto, of the Company;
(ii) the stock register of the Company; and (iii) the minute books of the
Company (including any actions taken by written consent or otherwise without a
meeting) (the items described in the foregoing clauses “(i)”, “(ii)” and “(iii)”
of this Section 2.2 being collectively referred to herein as the “Company
Documents”). There have been no formal meetings held of, or material corporate
actions taken by, the stockholders of the Company, the Board of Directors of the
Company or any committee of the Board of Directors of the Company that are not
fully reflected in the Company Documents. There has not been any violation of
any of the Company Documents, and at no time has the Company taken any action
that is inconsistent in any material respect with the Company Documents. The
books of account, stock register, minute books and other records of the Company
are accurate, up-to-date and complete in all material respects, and have been
maintained in accordance with Legal Requirements and prudent business practices
in all material respects.

 

2.3              Capitalization, Etc.

 

(a)               The authorized capital stock of the Company consists of: (i)
20,000,000 shares of Company Common Stock, of which 5,495,206 shares are
outstanding and (ii) 10,500,175 shares of Company Preferred Stock, of which (x)
3,500,175 shares have been designated as Series A Preferred Stock and of which 0
shares are issued and outstanding and (y) 7,000,000 shares have been designated
as Series B Preferred Stock and of which 4,572,137 shares are issued and
outstanding. All of the outstanding shares of capital stock the Company have
been duly authorized and validly issued and are fully paid and non-assessable.
All of the outstanding shares of capital stock of the Company and all of the
outstanding subscriptions, options, calls, warrants or rights (whether or not
currently exercisable), in each case, granted or issued by the Company, to
acquire any shares of capital stock or other securities of the Company have been
issued in compliance with all applicable Federal and state securities laws and
other applicable Legal Requirements and all requirements set forth in the
Company Documents and Material Company Contracts (as defined in Section 2.7(a)).
No shares of capital stock of the Company are subject to a repurchase option in
favor of the Company. Except as set forth on Schedule 2.3(a) of the Company
Disclosure Schedule, the Company has never repurchased, redeemed or otherwise
reacquired any shares of the Company capital stock or other securities of the
Company.

 



 6 

 

 

(b)               Except as set forth on Schedule 2.3(b) of the Company
Disclosure Schedule, there are no: (i) outstanding subscriptions, options,
calls, warrants or rights, in each case, granted or issued by the Company,
(whether or not currently exercisable) to acquire any shares of capital stock of
the Company or other securities of the Company; (ii) outstanding securities,
notes, instruments or obligations that are or may become convertible into or
exchangeable for any shares of capital stock of the Company or other securities
of the Company; (iii) outstanding or authorized stock appreciation, phantom
stock or similar rights with respect to the capital stock of the Company; (iv)
Company Contracts (other than this Agreement) under which the Company is or may
become obligated to sell, transfer, exchange or issue any shares of capital
stock of the Company or any other securities of the Company; (v) agreements,
voting trusts, proxies or understandings, in each case, except as contemplated
hereby and to which the Company is a party, with respect to the voting, or
registration under the Securities Act, or any shares of capital stock of the
Company; or (vi) to the Knowledge of the Company, conditions or circumstances
that may give rise to or provide a basis for the assertion of a claim by any
Person to the effect that such Person is entitled to acquire or receive any
shares of the Company Common Stock or any shares of the capital stock or other
securities of the Company.

 

(c)               Schedule 2.3(c) of the Company Disclosure Schedule sets forth
a complete and accurate list of all of the stock option plans and other stock or
equity-related plans of the Company.

 

2.4              Company Financial Statements. The Company’s (i) audited
financial statements for the years ended December 31, 2017 and 2016 (the
“Audited Financial Statements”) and (ii) unaudited financial statements for the
fiscal quarter ended March 31, 2018 (the “Stub Period Financial Statements” and,
collectively with the Audited Financial Statements, the “Company Financial
Statements”), in each case of (i) and (ii), if and when delivered pursuant to
Section 4.10, shall be complete and correct in all material respects, be
consistent with the books and records of the Company, present fairly in all
material respects the assets, liabilities, financial condition and results of
operations of the Company, as at the dates and for the periods indicated
therein, have been prepared in accordance with GAAP (subject, in the case of the
Stub Period Financial Statements, to normal and recurring year-end adjustments,
the effect of which would not be expected to have a Materially Adverse Effect,
and the absence of notes) and have been prepared in good faith by the Company’s
management from the books and records of the Company. The books and records of
the Company used in the preparation of the Company Financial Statements are true
and complete and all books and records of the Company have been, and are being,
maintained in all material respects in accordance with applicable Legal
Requirements and accounting requirements and the Company Financial Statements
are consistent with such books and records.

 



 7 

 

 

2.5               Equipment; Leasehold.

 

(a)               Schedule 2.5(a) of the Company Disclosure Schedule sets forth
a true and complete list of all inventory, machinery, equipment, furniture,
office equipment, supplies, materials, vehicles and other material items of
tangible personal property of every kind owned by the Company and used in
connection with its business having a net book value in excess of $1,000 (the
“Company Personal Property”). The Company has good and marketable title to the
Company Personal Property, and the Company Personal Property is owned free and
clear of all Encumbrances except (i) as reflected in the Company Financial
Statements, (ii) Encumbrances for any Tax not yet due and payable, and (iii)
such imperfections of title and encumbrances, if any, which do not detract from
the value or interfere with the present use of the property subject thereto or
affected thereby. All of the Company Personal Property and other tangible assets
owned by or leased to the Company are adequate for the conduct of the Company’s
business in the manner in which such business is currently being conducted.

 

(b)               The Company does not own any real property or interests in
real property.

 

(c)               Schedule 2.5(c) of the Company Disclosure Schedule sets for a
true and complete list of all real property or interests in real property leased
by the Company (the “Company Real Property”). The Company has delivered to
TheMaven and MergerSub accurate and complete copies of all leases and
agreements, in each case, to which the Company is a party, pertaining to the
Company Real Property.

 

2.6              Intellectual Property.

 

(a)               Schedule 2.6(a) of the Company Disclosure Schedule accurately
identifies: (i) each item of Registered IP in which the Company has or purports
to have an ownership interest of any nature (whether exclusively, jointly with
another Person, or otherwise); (ii) the jurisdiction in which such item of
Registered IP has been registered or filed and the applicable registration or
serial number; and (iii) any other Person that has an ownership interest in such
item of Registered IP and the nature of such ownership interest.

 

(b)               Schedule 2.6(b) of the Company Disclosure Schedule accurately
identifies: (i) all HP Intellectual Property Rights licensed to the Company
(other than any non-customized software that is so licensed solely in executable
or object code form pursuant to a non-exclusive, software license or is
generally publicly available on standard terms for less than $10,000 (“de
minimis IP”)); and (ii) the corresponding Company Contract pursuant to which
such HP Intellectual Property Rights are licensed to the Company. The aggregate
amount of licensing fees associated with the Company’s de minimis IP does not
exceed $250,000 on an annual basis.

 

(c)               Schedule 2.6(c) of the Company Disclosure Schedule accurately
identifies each Company Contract or the form thereof pursuant to which any
Person has been granted any license under, or otherwise has received or acquired
any right (whether or not currently exercisable) or interest in, any HP
Intellectual Property Rights.

 



 8 

 

 

(d)               To the Company’s Knowledge, the operation of its business as
it has been or is currently conducted by the Company, has not or does not
infringe or misappropriate any Intellectual Property Rights (as defined below)
of any Person, violate any right of any Person (including any right to privacy
or publicity), or constitute unfair competition or trade practices under the
laws of any jurisdiction. The Company has not received written notice from any
Person claiming that the Company’s business conflicts with, infringes or
misappropriates any Intellectual Property Rights of any Person or constitutes
unfair competition or trade practices under the laws of any jurisdiction (nor
does the Company have Knowledge of any basis therefor). To the Company’s
Knowledge, no Person is infringing or misappropriating any of the Company’s
Intellectual Property Rights.

 

(e)                The Company exclusively owns all right, title and interest in
and to all rights in or associated with the following throughout, or anywhere
in, the world: (a) trademarks, (b) copyrights, (c) trade secrets, (d) to the
Company’s Knowledge, patents, and (e) any equivalent right to any of the
foregoing (collectively, “Intellectual Property Rights”), that are owned or
purported to be owned by the Company (“HP Intellectual Property Rights”), free
and clear of any Encumbrances (other than non-exclusive outbound licenses
granted in the ordinary course of business).

 

(f)                 To the extent that any tangible or intangible Intellectual
Property Rights that are material to the Company’s business have been developed,
supported or created independently or jointly by any Person other than the
Company, the Company has a written agreement with such person with respect
thereto, and the Company thereby has obtained a valid and enforceable assignment
sufficient to transfer all right, title and ownership (including the right to
seek past and future damages) of, and is the exclusive owner of, all such
Intellectual Property Rights therein by operation of law or by valid assignment,
and has obtained the waiver of all non-assignable rights, including all moral
rights.

 

(g)                The Company has no Knowledge of any facts or circumstances
that it believes would render any HP Intellectual Property Rights invalid or
unenforceable. The Company has not received written notice of any official
actions or other notices from any Governmental Body that any of the subject
matters or claims of pending applications for registration constituting any of
the Company’s Intellectual Property Rights are unregistrable. To the Company’s
Knowledge none if its Intellectual Property Rights is subject to any proceeding
or outstanding decree, order, judgment or settlement agreement or stipulation
that restricts in any material manner the Company’s ability to use, provide,
transfer, assign or license, or may affect the validity, use or enforceability
of, such Intellectual Property Rights.

 

(h)                To the Company’s Knowledge, the Company’s data, privacy and
security practices conform in all material respects to all of the HP Privacy
Commitments (as defined below) and each law applicable to the protection or
processing or both of the name, street address, telephone number, e-mail
address, photograph, social security number, driver’s license number, passport
number or customer or account number, or any other piece of information that
allows the identification of a natural person (“Personal Data”), including laws
applicable direct marketing, e-mails, text messages or telemarketing. The
Company: (A) provides adequate notice and obtains any necessary consents from
data subjects required for the processing of Personal Data as conducted by or
for the Company; and (B) abides by any privacy choices (including opt-out
preferences) of data subjects relating to Personal Data (such obligations along
with the obligations contained in the Company’s data privacy and security
policies, or published on the Company’s websites or otherwise made available by
Company to any Person (“HP Privacy Commitments”).

 



 9 

 

 

2.7              Contracts.

 

(a)               Schedule 2.7(a) of the Company Disclosure Schedule identifies
each of the following Company Contracts (together with all of the leases listed
in Schedule 2.5(c) of the Company Disclosure Schedule, collectively, the
“Material Company Contracts”) and, except to the extent such terms may
constitute salary history information, including compensation and benefits,
provides an accurate description of the terms of each such Material Company
Contract that is not in written form:

 

(i)                each Contract involving aggregate consideration in excess of
$10,000 or requiring performance by any party more than one year from the date
hereof, which, in each case, cannot be cancelled by the Company without penalty
or without more than one hundred and eighty (180) days’ notice;

 

(ii)              all Contracts that relate to the sale of any of the Company’s
assets, other than in the ordinary course of business, for consideration in
excess of $10,000;

 

(iii)              all Contracts that relate to the acquisition of any business,
a material amount of stock or assets of any other Person or any real property
(whether by merger, sale of stock, sale of assets or otherwise;

 

(iv)             except for Contracts relating to trade receivables, all
Contracts relating to indebtedness (including, without limitation, guarantees)
of the Company, in each case having an outstanding principal amount in excess of
$10,000;

 

(v)              all employment agreements and Contracts with independent
contractors or consultants (or similar arrangements), other than Contracts
reflecting the standard form terms and conditions governing the use of the
Company’s websites as in effect from time to time;

 

(vi)             all Contracts that limit or purport to limit the ability of the
Company to compete in any line of business or with any Person or in any
geographic area or during any period of time;

 

(vii)            any Contracts that provide for any joint venture, partnership
or similar arrangement by the Company;

 

(viii)          other than (a) “shrink wrap” and similar generally available
commercial end-user licenses to software that have an individual acquisition
cost of $1,000 or less or (b) unmodified generally available commercial end-user
licenses for online website content and/or technical website services that have
an individual annual cost of $1,000 or less or (c) online advertising licenses
that do not entail use by the Company of a third-party advertising company’s
Intellectual Property Rights beyond placement by the Company of an ad tag that
enables display of advertising on the websites owned or operated by the Company,
all licenses, sublicenses and other Contracts pursuant to which the Company
acquired or is authorized to use any Intellectual Property Rights of any Person
used in the development, marketing or licensing of each product or service
owned, made, marketed, developed, distributed, made available, or sold by or on
behalf of the Company as of the date hereof;

 



 10 

 

 

(ix)              other than non-exclusive licenses granted to third parties in
the ordinary course of business consistent with past practice, any license,
sublicense or other Contract to which the Company is a party and pursuant to
which any other Person is authorized to use any HP Intellectual Property Rights;
and

 

(x)               any license, sublicense or other Contract pursuant to which
the Company has agreed to any restriction on the right of the Company to use or
enforce any HP Intellectual Property Rights or pursuant to which the Company
agrees to encumber, transfer or sell rights in or with respect to any HP
Intellectual Property Rights.

 

(b)               The Company has delivered to TheMaven accurate and complete
copies of all written Material Company Contracts, except with respect to any
terms of a Material Company Contract that may constitute salary history
information, including compensation and benefits. Each Material Company Contract
is valid, binding and enforceable by the Company in accordance with its terms
subject to: (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors; and (ii) rules of law governing specific performance,
injunctive relief, other equitable remedies and other general principles of
equity. The Company is not in violation or breach of, or default under, any
Material Company Contract, except for such breaches or defaults that would not
have a Material Adverse Effect, and, to the Company’s Knowledge, no other Person
is in violation or breach of, or default under, any Material Company Contract
except for such breaches or defaults that would not have a Material Adverse
Effect.

 

(c)               Schedule 2.7(c) of the Company Disclosure Schedule provides an
accurate and complete list of all Consents required under any Material Company
Contract to consummate the transactions contemplated by this Agreement.

 

2.8              Finder’s Fee. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Merger or any of the other transactions contemplated by this Agreement
based upon any arrangements or agreements made by or on behalf of the Company.

 

2.9              Compliance with Legal Requirements. The Company is, and has at
all times been, in compliance with all applicable Legal Requirements, except to
the extent that failure to comply would not be likely to have a Material Adverse
Effect on the Company. The Company has never received any written notice or
other written communication from any Person regarding any actual or possible
violation of, or failure to comply with, any Legal Requirement. The Company has
obtained all material permits, certificates and licenses, in each case, required
by any Legal Requirement as of the date hereof for the conduct of its business
as currently conducted and the ownership of its assets. The Company is not in
violation of any such permit, certificate or license, in each case, as of the
date hereof, and no Legal Proceedings are pending or, to the Knowledge of the
Company, threatened to revoke or limit any such permit, certificate or license.
None of the representations and warranties contained in this Section 2.9 shall
be deemed to relate to Taxes (which shall be governed by Section 2.13), employee
and labor matters (which shall be governed by Section 2.14) or environmental
protection matters (which shall be governed by Section 2.17).

 



 11 

 

 

2.10            Litigation. There are no actions by or against the Company to
which the Company is a party pending before any Governmental Body (or, to the
Company’s Knowledge, threatened to be brought by or before any Governmental
Body). Neither the Company nor any of its assets or properties is subject to any
governmental order (nor, to the Company’s Knowledge, are there any such
governmental orders threatened to be imposed by any Governmental Body) which has
or has had a Material Adverse Effect or could affect the legality, validity or
enforceability of this Agreement, or the consummation of the transactions
contemplated hereby.

 

2.11           Absence of Undisclosed Liabilities. There are no liabilities of
the Company other than liabilities (i) reflected or reserved against in the
Company Financial Statements, (ii) incurred since December 31, 2017 in the
ordinary course of business, consistent with past practice, of the Company and
which do not and could not reasonably be expected to have a Material Adverse
Effect or (iii) as contemplated by this Agreement, including the third party
expenses incurred in connection with the transactions contemplated by this
Agreement. Schedule 2.11 of the Company Disclosure Schedule sets forth the
Company’s good faith estimate of its third party expenses incurred in connection
with the transactions contemplated by this Agreement as of the date hereof. When
delivered pursuant to Section 4.10, the reserves reflected on the Company
Financial Statements against liabilities of the Company shall have been
established on a basis consistent with the past practices of the Company.

 

2.12            Absence of Certain Changes. Except as set forth on Schedule 2.12
of the Company Disclosure Schedule and other than in connection with the Merger
and the transactions contemplated by this Agreement, since December 31, 2017,
the Company has conducted its business as ordinarily conducted consistent with
past practice and there has not occurred any change, event or condition (whether
or not covered by insurance) that has resulted in, or would reasonably be
expected to result in a Material Adverse Effect.

 

2.13            Taxes. (i) All Tax Returns required to be filed by or with
respect to the Company have been timely filed; (ii) all Taxes required to be
shown on such Tax Returns or otherwise due in respect of the Company have been
timely paid; (iii) all such Tax Returns are true, correct and complete in all
material respects; (iv) no adjustment relating to such Tax Returns has been
proposed in writing by any Governmental Body to the Company; (v) there are no
pending or, to the Company’s Knowledge, threatened actions for the assessment or
collection of Taxes by a Governmental Body against the Company; (x) the Company
has properly and timely withheld, collected and deposited all Taxes that are
required to be withheld, collected and deposited under applicable law; and (xi)
the Company has not been at any time a member of any partnership or joint
venture or the holder of a beneficial interest in any trust for any period for
which the statute of limitations for any Tax has not expired.

 



 12 

 

 

2.14            Employee and Labor Matters.

 

(a)               The Company have provided to TheMaven a complete and accurate
list of the following information as of the date of this Agreement for each
employee: job title; date of hire and effective service date; and employment
status (i.e., active or on leave or disability and full-time or part-time). The
aggregate amounts of all salaries, wages and bonuses earned by the Key Personnel
during the 2016 and 2017 fiscal years are respectively set forth on Schedule
2.14(a) of the Company Disclosure Schedule, and, to the Company’s Knowledge, the
aggregate amount of all salaries and wages reasonably expected to be earned by
the Key Personnel during the 2018 fiscal year, on an annualized basis as of the
date hereof and assuming no changes to such salaries and wages following the
date hereof, will not exceed the amount earned during the 2017 fiscal year by
more than ten percent (10%).

 

(b)               Except as set forth on Schedule 2.14(b) of the Company
Disclosure Schedule, the Company has compensated all individuals for, or
otherwise cancelled or satisfied all of its obligations with respect to, all
accrued vacation, deferred compensation and other similar benefits through
December 31, 2017. Since January 1, 2018, the Company has not increased the
salary or benefits level of any of its employees.

 

(c)                Each employee health, welfare, medical, dental, pension,
retirement, profit sharing, incentive compensation, deferred compensation,
equity compensation, savings, material fringe-benefit, paid time off, severance,
life insurance and disability plan, program, agreement or arrangement (whether
written or oral), including each “employee benefit plan” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is sponsored, maintained or contributed to by the Company for
its employees, other than plans established pursuant to statute, is listed on
Schedule 2.14(c) of the Company Disclosure Schedule (the “Employee Plans”). With
respect to the Employee Plans, the Company has provided TheMaven with a copy of
the Employee Plans and where the Employee Plan has been reduced to writing, a
summary plan description of such Employee Plan.

 

(d)               No asset of the Company is subject to any Encumbrance under
ERISA associated with any Employee Plan, and no liability under Title IV or
Section 302 of ERISA has been incurred by the Company or any ERISA Affiliate for
which TheMaven could be liable as a result of the transactions contemplated by
this Agreement.

 

(e)               Each Employee Plan intended to be “qualified” within the
meaning of Section 401(a) of the IRS Code of 1986, as amended (the “Code”), is
so qualified and is the subject of a favorable determination or opinion letter
issued by the Internal Revenue Service as to its qualified status under the Code
or an application for such letter was timely filed within the applicable
remedial amendment period and is pending, and, to the Company’s Knowledge, no
circumstances have occurred that would reasonably be expected to adversely
affect the tax qualified status of any such Employee Plan.

 

(f)                The Company has complied in all material respects with the
requirements of Section 4980B of the Code and Sections 601-608 of ERISA
applicable to any Employee Plan that is a “group health plan” (within the
meaning of Section 607(1) of ERISA).

 

2.15            Authority; Binding Nature of Agreement. The Company has all
necessary corporate power and authority to enter into and, subject to receipt of
the Requisite Stockholder Approval, to perform its obligations under this
Agreement, and, other than the Requisite Stockholder Approval, the execution,
delivery and performance by the Company of this Agreement have been duly
authorized by all necessary action on the part of the Company, its Board of
Directors and its stockholders. Assuming due authorization, execution, and
delivery by TheMaven and MergerSub, this Agreement constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to: (i) laws of general application relating to
bankruptcy, insolvency and the relief of debtors; and (ii) rules of law
governing specific performance, injunctive relief, other equitable remedies and
other general principles of equity.

 

2.16            Non-Contravention. Neither the execution, delivery or
performance of this Agreement, nor the consummation of any of the transactions
contemplated hereby, in each case, by the Company, will (with or without notice
or lapse of time): (i) result in a violation of any of the provisions of the
Company Documents; (ii) to the Company’s Knowledge, result in a violation of, or
give any Governmental Body or other Person the right to challenge any of the
transactions contemplated by this Agreement or to exercise any remedy or obtain
any relief under any, Legal Requirement or any Order to which the Company, or
any of the assets owned, used or controlled by the Company, is subject; or
(iii) except as set forth on Schedule 2.16 of the Company Disclosure Schedule,
result in a violation or breach of, or result in a default under, with or
without notice or lapse of time, any provision of any Material Company Contract,
except in each case of (ii) and (iii) as would not reasonably be expected to be
individually or in the aggregate, material to the Company or delay or impair the
Company’s ability to consummate the Merger or any of the other transactions
contemplated by this Agreement.

 

2.17          Environmental Protection. To the Knowledge of the Company, no
substances that are defined by Legal Requirements concerning the environment as
toxic materials, hazardous wastes or hazardous substances (including without
limitation any asbestos, oils, petroleum-derived compound or pesticides)
(collectively, “Hazardous Materials”) are or have been located in or on the
Company Real Property. To the Knowledge of the Company, the Company Real
Property has not been used for the storage, manufacture or disposal of Hazardous
Materials, and the Company has not used, or provided permission to others to
use, the Company Real Property for the storage, manufacture or disposal of
Hazardous Materials. Specifically, but without limitation, to the Knowledge of
the Company, there are and have been no storage tanks located on the Company
Real Property. To the Knowledge of the Company, no Hazardous Materials have been
transported off site from the Company Real Property.

 

2.18            Insurance. The Company has provided TheMaven with a brief
description of all insurance policies maintained by the Company with respect to
its business, its assets, the Company Personal Property and the Company Real
Property. Such policies are valid, binding and enforceable in accordance with
their respective terms, are in full force and effect, in each case, subject to:
(i) laws of general application relating to bankruptcy, insolvency and the
relief of debtors; and (ii) rules of law governing specific performance,
injunctive relief, other equitable remedies and other general principles of
equity, and all premiums due and payable thereon have been paid (or if
installment payments are due, will be paid if incurred prior to the Closing
Date).

 



 13 

 

 

2.19        Related Party Transactions. Except as set forth on Schedule 2.19 of
the Company Disclosure Schedule, the Company Contracts do not include any
agreement with or any other commitment to (a) any officer or director of the
Company; (b) to the Knowledge of the Company, any individual related by blood or
marriage to any such officer or director (each, a “Related Person”); (c) to the
Knowledge of the Company, any Entity in which the Company or any such officer,
director or Related Person has an equity or participating interest or (d) any
other Affiliate of the Company.

 

2.20        Officer and Director Information. No officer or director of the
Company has committed any of the “bad acts” set forth in Rule 506(d)(1) of
Regulation D promulgated under the Securities Act. Furthermore, during the past
ten (10) years, neither the Company, nor any of its officers or directors has
been the subject of:

 

(a)       a petition under the Federal bankruptcy laws or any other insolvency
or moratorium law or a petition seeking to appoint a receiver, fiscal agent or
similar officer for the business or property of the Company or such person, or
any partnership in which the Company or any such person was a general partner at
or within two (2) years before the time of such filing, or any corporation or
business association of which any such person was an executive officer at or
within two years before the time of such filing;

 

(b)       a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations which do not relate to driving
while intoxicated or driving under the influence of an intoxicating substance);

 

(c)       any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining the Company or any such person from, or otherwise limiting, the
following activities:

 

(i)               acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the United States Commodity
Futures Trading Commission or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

(ii)              engaging in any type of business practice; or

 

(iii)             engaging in any activity in connection with the purchase or
sale of any security or commodity or in connection with any violation of
Federal, state or other securities laws or commodities laws;

 



 14 

 

 

(d)       any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any Federal, state or local authority barring, suspending or
otherwise limiting for more than 60 days the right of the Company or any such
person to engage in any activity described in the preceding sub-paragraph, or to
be associated with persons engaged in any such activity;

 

(e)        a finding by a court of competent jurisdiction in a civil action or
by the Commission to have violated any securities law, regulation or decree and
the judgment in such civil action or finding by the Commission has not been
subsequently reversed, suspended or vacated; or

 

(f)        a finding by a court of competent jurisdiction in a civil action or
by the United States Commodity Futures Trading Commission to have violated any
federal commodities law, and the judgment in such civil action or finding has
not been subsequently reversed, suspended or vacated.

 

2.21        Privacy and Data Security.

 

(a)                       The Company has a privacy policy regarding the
collection, use, and disclosure of personal information in connection with the
operation of its business that is in the Company's possession, custody, or
control, or otherwise held or processed on its behalf and is and in the past six
years has been in compliance in all material respects with its privacy policy. A
complete copy of all privacy policies that have been used by the Company during
the past two (2) years have been provided to TheMaven. The Company has during
the past six years posted a privacy policy in a clear and conspicuous location
on all websites and any mobile applications owned or operated by the Company.

 

(b)                       The Company has complied at all times in all material
respects with all applicable Federal and state laws, rules and regulations
regarding the collection, use, storage, transfer, or disposal of personal
information applicable to the business of the Company.

 

(c)                       The Company is in compliance in all material respects
with the terms of all Contracts to which the Company is a party relating to data
privacy, security, or breach notification (including provisions that impose
conditions or restrictions on the collection, use, storage, transfer, or
disposal of personal information).

 

(d)                       No Person (including any Governmental Body) has
commenced any action relating to the Company’s information privacy or data
security practices, including with respect to the collection, use, transfer,
storage, or disposal of personal information maintained by or on behalf of the
Company, or, to the Knowledge of the Company, threatened any such action, or
made any complaint, investigation, or inquiry relating to such practices, except
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(e)                       The execution, delivery, and performance of this
Agreement and the consummation of the contemplated transactions, including any
transfer of personal information resulting from such transactions, will not
violate any applicable law or the privacy policy of the Company as it currently
exists or as it existed at any time during which any personal information was
collected or obtained by or on behalf of Company or other privacy and data
security requirements imposed on Company or any party acting on its behalf under
any Contracts, except in each case as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Upon the
Closing, theMaven will continue to have the right to use such personal
information on identical terms and conditions as the Company enjoyed immediately
prior to the Closing.

 



 15 

 

 

(f)                       The Company has established and implemented policies,
programs, and procedures that are commercially reasonable for a company of its
size and designed to be in compliance with applicable industry
practices/necessary and appropriate to protect the confidentiality, integrity,
and security of personal information in its possession, custody, or control
against unauthorized access, use, modification, disclosure, or other misuse.

 

(g)                       To the Knowledge of the Company, in the past six
years, it has not experienced any material loss, damage, or unauthorized access,
disclosure, use, or breach of security of any personal information in the
Company's possession, custody, or control, or otherwise held or processed on its
behalf.

 

2.22          Full Disclosure. No representation or warranty of the Company, nor
any statement or certificate furnished or to be furnished to TheMaven, contains
or will contain any untrue statement of a material fact or omits or will omit to
state any material fact necessary in order to make the statements made herein
and therein not misleading.

 

3.             REPRESENTATIONS AND WARRANTIES OF THEMAVEN. TheMaven and
MergerSub each hereby represent, warrant and covenant to the benefit of the
Company as follows:

 

3.1            Due Organization and Authority.

 

(a)               TheMaven is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and has
all necessary corporate power and authority to enter into this Agreement, to
carry out its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery by TheMaven of this Agreement,
the performance by TheMaven of its obligations hereunder and the consummation by
TheMaven of the transactions contemplated hereby have been duly authorized by
all requisite corporate action on the part of TheMaven. This Agreement has been
duly executed and delivered by TheMaven, and (assuming due authorization,
execution and delivery by the Company) this Agreement constitutes legal, valid
and binding obligations of TheMaven, enforceable against TheMaven in accordance
with its terms, subject to: (i) laws of general application relating to
bankruptcy, insolvency and the relief of debtors; and (ii) rules of law
governing specific performance, injunctive relief, other equitable remedies and
other general principles of equity.

 

(b)               MergerSub is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has all necessary corporate power and authority to enter into this Agreement, to
carry out its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery by MergerSub of this Agreement,
the performance by MergerSub of its obligations hereunder and the consummation
by MergerSub of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of MergerSub. This Agreement has
been duly executed and delivered by MergerSub, and (assuming due authorization,
execution and delivery by the Company) this Agreement constitutes legal, valid
and binding obligations of MergerSub, enforceable against MergerSub in
accordance with its terms, subject to: (i) laws of general application relating
to bankruptcy, insolvency and the relief of debtors; and (ii) rules of law
governing specific performance, injunctive relief, other equitable remedies and
other general principles of equity.

 



 16 

 

 

3.2              No Conflict.

 

(a)               Except as may result from any facts or circumstances relating
solely to the Company or the Company’s stockholders, the execution, delivery and
performance by TheMaven of this Agreement does not and will not (a) violate,
conflict with or result in the breach of any provision of the certificate of
incorporation or bylaws of TheMaven, (b) conflict with or violate any law or
governmental order applicable to TheMaven or (c) conflict with, or result in any
breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which TheMaven is a party, which would
adversely affect the ability of TheMaven to carry out its obligations under, and
to consummate the transactions contemplated by, this Agreement.

 

(b)               Except as may result from any facts or circumstances relating
solely to the Company or the Company’s stockholders, the execution, delivery and
performance by MergerSub of this Agreement does not and will not (a) violate,
conflict with or result in the breach of any provision of the certificate of
incorporation or bylaws of MergerSub, (b) conflict with or violate any law or
governmental order applicable to MergerSub or (c) conflict with, or result in
any breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which MergerSub is a party, which would
adversely affect the ability of MergerSub to carry out its obligations under,
and to consummate the transactions contemplated by, this Agreement.

 

3.3              No Prior Operations. MergerSub was formed solely for the
purpose of effecting the Merger and has not engaged in any business activities
or conducted any operations other than in connection with the transactions
contemplated herein.

 

3.4              Issuance of Stock Awards. The shares of TheMaven Common Stock
to be issued on the Closing Date have been duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and non-assessable, free and clear of all Encumbrances, other than
(i) restrictions on transfer as provided by applicable Legal Requirements, (ii)
the vesting schedule provided under Section 4.2(a) and (iii) the repurchase
right set forth in Section 4.2(b). TheMaven has available for issuance the
number of shares of TheMaven Common Stock issuable under this Agreement.

 



 17 

 

 

3.5              Financing. TheMaven has no reason to believe that the full
amount of the Financing will not be available to TheMaven on the Closing Date,
and TheMaven is not aware of the existence of any fact or event as of the date
hereof that would reasonably be expected to cause the full amount of the
Financing not to be available and the Closing not to occur.

 

4.             ADDITIONAL COVENANTS OF THE PARTIES.

 

4.1              Operation of the Company to Closing. Between the date of this
Agreement and the Closing Date, except (i) to the extent that TheMaven shall
otherwise consent in writing, (ii) as contemplated by this Agreement, (iii) as
required under any Legal Requirement or Company Contract in existence as of the
date of this Agreement or (iv) as set forth on Schedule 4.1 of the Company
Disclosure Schedule, the Company shall:

 

(a)               except for any agreement entered into with TheMaven, conduct
its business only in the ordinary course, consistent with past practices,
including using commercially reasonable efforts to substantially maintain
current traffic levels to its web pages;

 

(b)               not incur any extraordinary expenses; provided, however, that
the Company may incur extraordinary expenses (i) related to the transactions
described herein and (ii) expenses associated with the hiring of up to eight
editors on employment-at-will terms;

 

(c)               maintain of all of the Material Company Contracts in the
ordinary course, consistent with past practices;

 

(d)               not sell, dispose of or transfer any material asset(s);

 

(e)               subject to the proviso set forth in Section 4.1(b), maintain
normal levels of working capital and liquidity, consistent with past practices;

 

(f)                make no changes in senior management without the prior
written consent of TheMaven;

 

(g)               not increase the compensation or employment benefits of any of
its officers or employees, except for any such increases effected in the
ordinary course, consistent with past practices;

 

(h)               confer with TheMaven prior to implementing operational
decisions of a material nature; and

 

(i)                otherwise report to TheMaven, as TheMaven may reasonably
request, concerning the status of the business, operations, and finances of the
Company.

 



 18 

 

 

4.2              Stock Awards.

 

(a)               At the Closing, each Key Personnel shall be awarded a number
of shares of unvested TheMaven Common Stock that constitute the Stock Awards
equal to the product of (i) such Key Personnel’s Stock Pro Rata Share multiplied
by the number of shares of unvested TheMaven Common Stock that constitute the
Stock Awards, as adjusted pursuant to this Section 4.2(a), if applicable. Each
such Stock Award held by such Key Personnel shall (i) vest in twenty-four (24)
equal monthly installments commencing on the first (1st) anniversary of the
Closing Date, so long as such Key Personnel is continuously employed by TheMaven
or any Affiliate thereof, including the Surviving Corporation, and (ii) be
subject to a right of repurchase by TheMaven as set forth in Section 4.2(b).
Notwithstanding the foregoing, (i) in the event that the number of Total Unique
Users (calculated without regard to calendar months) during the 30 days prior to
Closing (the “Closing Traffic Level”) is less than 31,500,000, the aggregate
number of shares constituting the Stock Awards shall be reduced by an amount
equal to the product of (i) Two Million Four Hundred Thousand (2,400,000)
multiplied by (ii) the Closing Traffic Level divided by 35,000,000 and (ii) in
the event that a Key Personnel is terminated by TheMaven or any Affiliate
thereof for a reason other than Cause or resigns for Good Reason, each upon or
following the Closing Date, then the shares of TheMaven Common Stock held by
such Key Personnel shall become fully vested immediately prior to such
termination or resignation and shall no longer be subject to a right of
repurchase of TheMaven as set forth in Section 4.2(b).

 

(b)               In the event that (i) the product of (A) the aggregate number
of Total Unique Users during each calendar month during 2018 divided by (B)
twelve (12) (the “2018 Traffic Level”) is less than (ii) 31,500,000, TheMaven
shall have the right to repurchase no later than March 31, 2019 at par value
from each Key Personnel an amount of the Stock Awards issued to such Key
Personnel equal to the product of (i) the total number of shares of Stock Awards
issued to such Key Personnel multiplied by (ii) the 2018 Traffic Level divided
by 35,000,000 (the “Target”). Notwithstanding the foregoing, in the event that
user content is migrated during 2018 from a content-management system of the
Company in existence as of the date hereof (each, a “Migration” and the date
such of any such migration, the “Migration Date”), the average number of Total
Unique Users during each calendar month during 2018 up to and including the
calendar month most recently ended prior to the Migration Date associated with
any such migrated user content will, from and including the first day of the
month during which the Migration Date occurs, be subtracted from each of the
2018 Traffic Level and the Target for the purposes of the calculation set forth
in the previous sentence. Each of TheMaven and MergerSub (on behalf of the
Surviving Corporation) agree that the content-management systems of the Company
as of the date hereof shall be operated in substantially the same manner during
the period commencing on the Closing Date and ending on January 1, 2019.

 

(c)               As soon as reasonably practicable following the last day of
each calendar month during 2018 ending on a date following the Closing, and in
any event no later than fifteen (15) days following each such date, TheMaven
will deliver to the Paul Edmonson and Paul Deeds (collectively, the “Founders”),
on behalf of the Key Personnel, a schedule setting forth the computation of
Total Unique Users during such most-recently ended calendar month, including any
adjustments to the number of Total Unique Users and the Target resulting from
any Migrations, and the resulting 2018 Traffic Level through to the date of the
most-recently ended calendar month (the “Traffic Level Statement”). The Founders
shall have such reasonable access at reasonable times and upon reasonable notice
to the books and records and personnel of the Surviving Corporation and TheMaven
to the extent they relate to the Traffic Level Statement for the purpose of
reviewing the Traffic Level Statement.

 



 19 

 

 

(d)               During the period beginning on the thirteen (13) month
anniversary of the Closing Date (or earlier in the event of acceleration of
vesting of the Stock Awards) and ending 90 days following completion of vesting
(either because (x) the vesting time period is complete or (y) such Key
Personnel is no longer employed by TheMaven or one of its Affiliates due to a
termination for a reason other than Cause or resignation for Good Reason, in
which case this Section 4.2(d) shall not apply to such holder) (the “True-Up
Period”), each Key Personnel shall, subject at all times to Section 4.2(e)
below, have the right to automatically receive a number of additional shares of
TheMaven Common Stock at no additional cost (“Additional Shares”) equal to the
product of (i) such Key Personnel’s Stock Pro Rata Share multiplied by (ii) the
Total Additional Shares (as defined below), in the event that such Key Personnel
sells one or more shares of TheMaven Common Stock constituting the Stock Awards
on a national securities exchange or OTC marketplace or in an arm’s length,
unrelated third-party private sale, for a price less than $2.50 per share (a
“Low Price Sale”). The total number of Additional Shares issuable in any such
instance shall equal (i) the difference between the aggregate amount such Key
Personnel would have received if they had sold such shares at $2.50 per share
and the aggregate amount they did receive in connection with the Low Price Sale
divided by (ii) $2.50; provided, however, in no event shall the aggregate number
of Additional Shares issued under this Section 4.2(d) exceed 2,400,000 (“Total
Additional Shares”).

 

(e)               Notwithstanding anything in Section 4.2(d) to the contrary, if
a Key Personnel wishes to sell shares of TheMaven Common Stock constituting the
Stock Awards during the True-Up Period, such Key Personnel must first notify
TheMaven in writing of such proposed sale and TheMaven shall, within 30 days,
deliver to such Key Personnel a statement setting forth TheMaven’s election (i)
to buy the shares proposed to be sold for a price equal to the greater of (A)
the thirty-day trailing volume weighted average closing price of TheMaven Common
Stock as reported by its then principal trading market and (B) $2.50 per share
or (ii) not to buy such shares. In the event TheMaven elects to buy such shares,
it shall consummate such transaction within five (5) Business Days of the date
the statement with respect to such proposed purchase is delivered to such Key
Personnel. In the event TheMaven elects not to buy such shares or fails to
deliver such statement within such thirty (30) day period, such Key Personnel
shall have the right to sell such shares at any price and at any time, subject
to applicable Legal Requirements.

 

(f)                The TheMaven Common Stock to be issued pursuant to this
Section 4.2 shall not have been registered and shall be characterized as
“restricted securities” under the Federal securities laws, and under such laws
such shares may be resold without registration under the Securities Act only in
certain limited circumstances. Each certificate evidencing TheMaven Common Stock
to be issued pursuant to this Section 4.2 shall bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”). SUCH SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION WITHOUT AN EXEMPTION UNDER THE SECURITIES ACT
OR AN OPINION OF THE COMPANY’S LEGAL COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED.


 



 20 

 

 



4.3               Retention Bonuses. After consummation of the Merger, TheMaven
will provide a pool of up to Two Hundred Fifty Thousand Dollars ($250,000) to be
paid to employees of the Company, other than Paul Edmondson and Paul Deeds, who
sign employment agreements with TheMaven and who are still employed by TheMaven
(or any of its Subsidiaries) twelve (12) months after the Closing Date, as
retention bonuses, in such individual amounts as may be determined in the
reasonable discretion of Paul Edmondson, but with a maximum of Fifty Thousand
($50,000) for any one person. These retention bonuses shall be paid within
thirty (30) days following the twelve-month anniversary of the Closing Date.

 

4.4              Benefits. For a period of not less than three (3) years after
the Closing Date, each Company employee who continues in employment with the
Company or TheMaven immediately following the Closing Date (each, a “Continuing
Employee”) shall be paid (i) an annual base salary or hourly wage rate (as
applicable) that is not less favorable than was provided to each such Continuing
Employee immediately prior to the Closing Date and (ii) other compensation and
employee benefits that are at least substantially comparable in the aggregate to
those provided to the Continuing Employee immediately prior to the Closing Date.
In the event that a Continuing Employee participates in a health, welfare or
other benefit program established by TheMaven or continued by the Surviving
Corporation or TheMaven following the Closing, service with the Company shall be
included for purposes of determining eligibility to participate in such health,
welfare and other benefit programs and for determining the accrual rate of
benefits, including (without limitation) the applicable vacation or paid-time
off accrual rate.

 

4.5              Access to Information.  From the date of this Agreement through
and until the Closing Date, the Company shall provide TheMaven and its
authorized representatives full access, during normal business hours and upon at
least 24 hours prior written notice, to the Company’s offices and other
facilities and to review the Company’s books and records. Notwithstanding
anything to the contrary in this Agreement, no such access or examination shall
be permitted to the extent that the Company determines that such access or
examination could jeopardize the attorney-client privilege or contravene any
Legal Requirements or Company Contract in existence as of the date of this
Agreement (provided, that in the event such access or examination could
reasonably be expected to violate any such Legal Requirement or Company Contract
or jeopardize any attorney-client privilege, the Parties shall take all
reasonable measures to permit the compliance with such obligations in a manner
that avoid any such harm or consequence).

 



 21 

 

 

4.6              Directors’ and Officers’ Indemnification and Insurance.

 

(a)               TheMaven agrees that all rights of the past and present
directors and officers of the Company (collectively, the “Indemnitees”) to
advancement of expenses, indemnification and exculpation from liabilities for
acts or omissions occurring at or prior to the Closing as provided under the
certificate of incorporation and bylaws, including all amendments thereto, of
the Company as in effect on the date hereof, and any indemnification agreements
of the Company shall survive the Closing and shall continue in full force and
effect in accordance with their terms. For a period of six (6) years from and
after the Closing, such rights shall not be amended, repealed or otherwise
modified in any manner that would adversely affect the rights of the
Indemnitees, unless such amendment, repeal or modification is required by Legal
Requirements or approved in writing by such Indemnitees. In addition, from and
after the Closing, TheMaven shall, or shall cause MergerSub, as the case may be,
to advance, pay or reimburse any expenses of any Indemnitee under this Section
4.6 as incurred to the fullest extent permitted under Legal Requirements;
provided, however, that the person to whom expenses are advanced provides an
undertaking to repay such advances to the extent required by Legal Requirements.

 

(b)               Prior to the Closing, the Company may obtain a prepaid
directors’ and officers’ liability insurance policy covering those individuals
who are covered by the directors’ and officers’ liability insurance policy
provided for directors and officers of the Company as of the date hereof (the
“D&O Tail”) for a term ending on the six (6) year anniversary of the Closing
Date; provided, however, that the total premiums paid and/or payable under the
D&O Tail for the entire six (6) year period shall not exceed $25,000 in the
aggregate. From and after the Closing, TheMaven shall, or shall cause MergerSub,
as the case may be, to maintain in effect the D&O Tail for such six (6) year
period.

 

(c)               The provisions of this Section 4.6 (i) are intended to be for
the benefit of, and shall be enforceable by, each Indemnitee, his or her heirs
and his or her attorneys, accountants, agents or other advisors as third party
beneficiaries of this Section 4.6 and (ii) are in addition to, and not in
substitution for, any other rights to indemnification or contribution that any
such person may have by contract or otherwise.

 

4.7              Financing. TheMaven shall (i) use its reasonable best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to arrange, obtain and consummate debt
and/or equity financing for the purpose of funding the transactions contemplated
by this Agreement and to pay and satisfy in full (x) TheMaven’s obligation
pursuant to this Agreement to pay the Merger Consideration and (y) the fees,
costs and expenses of the Auditors payable in connection with the Auditors’
audit of the Audited Financial Statements (collectively, the “Financing”) as
promptly as practicable, including using reasonable best efforts to (A)
negotiate and execute definitive agreements with respect to the Financing (the
“Definitive Financing Agreements”) and (B) satisfy on a timely basis (or obtain
the waiver of) all conditions and covenants applicable to TheMaven in such
Definitive Financing Agreements that are to be satisfied by TheMaven at or prior
to Closing and to consummate the Financing at or prior to the Closing and (ii)
comply with its obligations under the Definitive Financing Agreements on the
terms and conditions set forth therein. TheMaven shall keep the Company
reasonably informed on a reasonably current basis in reasonable detail of any
material developments concerning the status of the Financing, which, for the
avoidance of doubt, shall include (a) upon reasonable request, providing the
Company with copies of any Definitive Financing Agreements and such other
information and documentation regarding the Financing as shall be reasonably
necessary to allow the Company to monitor the progress of such financing
activities and (b) notifying the Company in writing of the occurrence of any of
the following: (i) termination or expiration of any Definitive Financing
Agreement or (ii) any event or circumstance that TheMaven reasonably believes
could be expected to result in TheMaven not being able to obtain all or any
portion of the Financing on the terms and conditions contemplated by the
Definitive Financing Agreements.

 



 22 

 

 

4.8              Confidentiality. Each of TheMaven and MergerSub acknowledge
that the information provided to it in connection with this Agreement and the
transactions contemplated hereby is subject to the Non-Disclosure Agreement, the
terms of which are incorporated herein by reference, mutatis mutandis.

 

4.9              Board Observer. Commencing upon Closing and ending on the
earlier of (i) three (3) years from the Closing Date and (ii) such time as Paul
Edmonson (the “Board Observer”) is no longer employed by TheMaven or any
Affiliate thereof, including the Surviving Corporation, the Board Observer shall
have the right to attend all meetings of the board of directors of TheMaven (the
“TheMaven Board”) and each of its committees, in a non-voting, observer
capacity. The Board Observer may participate fully in discussions of all matters
brought to the TheMaven Board or any committee thereof, as the case may be, for
consideration, but in no event shall the Board Observer (i) be deemed to be a
member of the TheMaven Board or any committee thereof, (ii) without limitation
of the obligations expressly set forth in this Agreement, have or be deemed to
have, or otherwise be subject to, any duties (fiduciary or otherwise) to
TheMaven or its stockholders by virtue of the Board Observer possessing and/or
exercising any rights under this Section 4.9 or (iii) have the right to propose
or offer any motions or resolutions to the TheMaven Board or any committee
thereof. TheMaven shall (i) facilitate the attendance of the Board Observer at
meetings of TheMaven Board and each committee thereof in the same manner as the
members of TheMaven Board, including by any means contemplated by the by-laws of
TheMaven as in effect from time to time (including, for the avoidance of doubt,
by means of conference telephone or similar communications equipment by means of
which all persons participating in the meeting can hear each other) and (ii)
provide to the Board Observer copies of all notices (including notices of
meetings of TheMaven Board or any committee thereof), minutes, consents
(including actions by unanimous written consent in lieu of a meeting) and other
materials that it provides to members of TheMaven Board (collectively, "Board
Materials"), including any draft versions, proposed written consents, and
exhibits and annexes to any such materials, at the same time and in the same
manner as such information is delivered to the Board members. Notwithstanding
anything to the contrary in this Section 4.9, the Board Observer shall (i)(A) be
excluded from the applicable portion of any meeting and (B) not be provided with
any Board Materials, in each case of (A) and (B), to the extent TheMaven Board
determines in good faith that attendance at a portion of a meeting of TheMaven
Board or committee thereof or the provision of such Board Materials could
jeopardize the attorney-client privilege or contravene any Legal Requirements or
Contract to which TheMaven is a party that is in existence as of the date of
this Agreement, without giving effect to any amendments thereto entered into
after the date of this Agreement; provided, however, that in the event that the
attendance of the Board Observer at such portion of such meeting and/or the
provision of such Board Materials could reasonably be expected to violate any
such Legal Requirement or Contract or jeopardize any attorney-client privilege,
TheMaven and the Board Observer shall take all reasonable measures to permit the
compliance with such obligations in a manner that avoids any such harm or
consequence and (ii) prior to exercising any rights under this Section 4.9,
enter into a confidentiality agreement with TheMaven containing terms
substantially similar to those required by TheMaven of the other members of
TheMaven Board in their capacities as such. TheMaven agrees (i) to indemnify the
Board Observer, and to pay in advance any expenses of the Board Observer
incurred in defending a civil or criminal action, suit or proceeding, to the
same extent provided by TheMaven to members of TheMaven Board under its
certificate of incorporation and by-laws as in effect from time to time with
respect to such members’ activities as members of TheMaven Board (provided,
however, that the Board Observer shall not have any such rights of
indemnification or advancement of expenses with respect to any indemnifiable
Losses claimed by any of the TheMaven Indemnified Persons against the Board
Observer in his capacity as an Indemnity Stockholder pursuant to Section 10) and
(ii) TheMaven’s obligations under clause (i) constitute third-party rights
granted to the Board Observer by TheMaven and do not constitute rights to
indemnification or advancement of expenses as a result of the Observer serving
as a director, officer, employee or agent of TheMaven.

 



 23 

 

 

4.10            Company Financial Statements. (a) Promptly following the date of
this Agreement, the Company shall instruct the Auditors (i) to complete their
audit of the Company’s unaudited financial statements for the years ended
December 31, 2017 and December 31, 2016 (the “Unaudited Financial Statements”),
copies of which have been furnished to TheMaven, as soon as reasonably
practicable after the date of this Agreement and in any event within thirty (30)
days of the date hereof and (ii) upon the completion of such audit, deliver to
each of the Company and TheMaven a complete and correct copy of the Audited
Financial Statements, accompanied by the Auditors’ audit report. The Company
shall reasonably cooperate with the Auditors with respect to the Auditor’s audit
of the Unaudited Financial Statements; and (b) unless this Agreement has been
terminated in accordance with its terms, by no later than April 16, 2018, the
Company shall deliver to TheMaven the Stub Period Financials.

 

4.11            R&W Insurance Policy. Prior to or at the Closing, the Company
and/or the Securityholder Representative (on behalf of the Indemnity
Stockholders) may obtain and bind a seller-side representation and warranty
insurance policy (the “R&W Insurance Policy”) on terms and conditions
satisfactory to the Securityholder Representative and reasonably satisfactory to
TheMaven; provided, however that TheMaven shall not unreasonably withhold its
approval of such R&W Insurance Policy. TheMaven shall cooperate with the Company
and the Securityholder Representative and provide such assistance as is
reasonably requested by the Company and/or the Securityholder Representative to
obtain and bind the R&W Insurance Policy. If the Company and/or the
Securityholder Representative obtains and binds the R&W Insurance Policy, the
Company shall pay or cause to be paid, all costs and expenses related to the R&W
Insurance Policy, including the total premium, underwriting costs, brokerage
commissions, and other fees and expenses of such policy (collectively, the “R&W
Insurance Costs”). There shall be no purchase price adjustment with respect to
the R&W Insurance Costs except as specifically provided in the definitions of
the “Common Stock Per Share Amount” and the “Preferred Stock Per Share Amount”.

 



 24 

 

 

5.             CONDITIONS TO EACH PARTY’S OBLIGATIONS. The respective
obligations of each Party to consummate the Merger and the other transactions
contemplated hereby are subject to the satisfaction of the following conditions
unless any such condition is waived, in writing, by the Party relying on such
condition:

 

5.1              Approval of Merger by the Company’s Stockholders. The Requisite
Stockholder Approval shall have been obtained in accordance with the corporate
laws of the State of Delaware, the State of California and the Company Documents
currently in effect.

 

5.2              No Legal Prohibition to Merger. No temporary restraining order,
preliminary or permanent injunction or other Order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the Merger shall be in effect, nor shall any
proceeding brought by any Governmental Body, seeking any of the foregoing be
pending; nor shall there be any action taken, or any statute, rule, regulation
or order enacted, entered, enforced or deemed applicable to the Merger which
makes the consummation of the Merger illegal.

 

5.3              No Bankruptcy Proceedings. No proceeding in which the Company,
TheMaven or MergerSub shall be a debtor, defendant or party seeking an order for
its own relief or reorganization shall have been brought or be pending by or
against the Company, TheMaven or MergerSub under any United States or state
bankruptcy or insolvency law.

 

5.4              Escrow Agreement. The Parties shall have entered into the
Escrow Agreement.

 

6.             CONDITIONS TO OBLIGATIONS OF THE COMPANY. The obligation of the
Company to consummate the Merger is subject to the satisfaction of the following
additional conditions, unless any such condition is waived, in writing, by the
Company:

 

6.1              Performance and Compliance with Agreements. Each of TheMaven
and MergerSub shall have performed or complied with in all material respects
their respective agreements and covenants required to be performed or complied
with under this Agreement prior to the Effective Time.

 

6.2              Representations and Warranties. The representations and
warranties of TheMaven and MergerSub set forth in Section 3 shall be true and
correct in all material respects as of the Closing Date, except for
representations and warranties made as of a specified date, which shall be true
and correct in all material respects as of such date.

 

6.3              Certificate of TheMaven’s Secretary. The Company shall have
received from the Secretary of TheMaven a certificate (i) certifying the
certificate of incorporation of TheMaven, (ii) certifying the bylaws of
TheMaven, and (iii) certifying the resolutions of the Board of Directors of
TheMaven authorizing the Merger and the transactions contemplated under this
Agreement.

 

6.4              Certificate of MergerSub’s Secretary. The Company shall have
received from the Secretary of MergerSub a certificate (i) certifying the
certificate of incorporation of MergerSub, (ii) certifying the bylaws of
MergerSub, and (iii) certifying the resolutions of the Board of Directors and
the sole stockholder of MergerSub authorizing the Merger and the transactions
contemplated under this Agreement.

 



 25 

 

 

6.5              Certificate of TheMaven’s Chief Executive Officer. The Company
shall have received from the Chief Executive Officer of TheMaven a certificate
certifying that the conditions set forth in Sections 6.1 and 6.2 have been
satisfied.

 

6.6              Certificate of MergerSub’s Chief Executive Officer. The Company
shall have received from the Chief Executive Officer of MergerSub a certificate
certifying that the conditions set forth in Sections 6.1 and 6.2 have been
satisfied.

 

6.7              TheMaven and MergerSub Deliverables. TheMaven and the MergerSub
shall have delivered (i) the certificates described in Section 1.7 hereof, as
applicable, (ii) all of TheMaven and the MergerSub deliverables set forth in
Section 9 hereafter, (iii) all certificates and other documents required to be
delivered pursuant to this Section 6 and (iv) all other documents required to be
delivered by TheMaven and the MergerSub on or before the Closing Date.

 

6.8              No Material Adverse Effect.  No Material Adverse Effect shall
have occurred or be occurring with respect to TheMaven that continues to
constitute a Material Adverse Effect as of the Closing Date.

 

7.             CONDITIONS TO OBLIGATIONS OF THEMAVEN AND MERGERSUB. The
obligation of each of TheMaven and MergerSub to consummate the Merger is subject
to the satisfaction of the following additional conditions, unless any such
condition is waived, in writing, by TheMaven:

 

7.1              Consents, Approvals, etc. The Company shall have obtained all
of Consents, and effected all of the registrations, filings and notices required
to effectuate the transactions contemplated hereby and referred to in the
Company Disclosure Schedule, except for (i) any such Consents, registrations,
filings or notices which if not obtained or effected would not have a Material
Adverse Effect on the Company or on the ability of the Parties to consummate the
transactions contemplated by this Agreement and (ii) the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware.

 

7.2              Representations and Warranties. The representations and
warranties of the Company set forth in Section 2 shall be true and correct in
all material respects as of the Closing Date, except for representations and
warranties made as of a specified date, which shall be true and correct in all
material respects as of such date.

 

7.3              Performance and Compliance with Agreements. The Company shall
have performed or complied with, in all material respects, its agreements and
covenants required to be performed or complied with under this Agreement prior
to the Effective Time.

 

7.4              Certificate of the Company’s Secretary. TheMaven shall have
received from the Secretary of the Company a certificate (i) certifying the
Company’s certificate of incorporation, (ii) certifying the bylaws of the
Company, and (iii) certifying the resolutions of the Board of Directors and
stockholders of the Company authorizing the Merger and the transactions
contemplated under this Agreement.

 



 26 

 

 

7.5              Certificate of Company’s Chief Executive Officer. TheMaven
shall have received from the Chief Executive Officer of the Company a
certificate certifying that the conditions set forth in Sections 7.2 and 7.3
have been satisfied.

 

7.6              Company Deliverables. The Company shall have delivered, or have
caused the applicable stockholders and option holders to deliver, (i) all of the
Company deliverables set forth in Section 8 hereafter, (ii) all certificates and
other documents required to be delivered pursuant to this Section 7 and (iii)
all other documents required to be delivered by the Company on or before the
Closing Date.

 

7.7              Financial Statements.  The Company shall have delivered to
TheMaven the Company Financial Statements, which Company Financial Statements
(upon being normalized to exclude (i) the effect of any repurchases of Company
Preferred Stock and (ii) in an aggregate amount not to exceed $15,000, any third
party expenses contemplated by Section 2.11(iii)) shall show the Company having
positive net income and positive net cash flow for the year ended December 31,
2017; provided, however, that (i) TheMaven shall be responsible for paying the
Auditors with respect to their audit of the annual Company Financial Statements
and (ii) this closing condition shall be of no force or effect in the event
TheMaven defaults on such obligation.

 

7.8              No Third Party Discussions. The Company shall not have engaged
in any discussions with any third-party regarding the sale of the Company, its
capital stock or its business.

 

7.9              Execution of Employment Agreements. Each Key Personnel of the
Company shall have entered into an employment agreement with TheMaven effective
as of the Closing, on terms and conditions mutually agreeable to TheMaven and
such respective Key Personnel.

 

7.10            Full Releases. The Company shall have delivered to TheMaven full
releases, each in the form attached hereto as Exhibit D (each, a “Release”),
from each of the Company stockholders (i) beneficially holding more than one
percent (1%) of the outstanding, fully diluted capital stock of the Company or
(ii) holding any Company Preferred Stock.

 

7.11            No Material Adverse Effect. No Material Adverse Effect shall
have occurred or be occurring with respect to the Company that continues to
constitute a Material Adverse Effect as of the Closing Date.

 

7.12            Financing.  TheMaven shall have consummated the Financing

 

7.13            Total Unique Users. The number of Total Unique Users (calculated
without regard to calendar months) during the 60 days prior to Closing shall not
be less than the product of (i) 85% multiplied by (ii) the number of Total
Unique Users (calculated without regard to calendar months) during the 60 days
prior to the date that is one year prior to Closing.

 



 27 

 

 

8.             COMPANY DELIVERABLES. The Company shall deliver the following to
TheMaven and MergerSub:

 

8.1              Consents. On or before the Closing Date, the Company shall
deliver to TheMaven copies of all Consents contemplated by Section 7.1 hereof.

 

8.2              Agreements and Documents. At the Closing, the Company shall
deliver to TheMaven all of the certificates, instruments, agreements and other
documents described or otherwise referred to in Section 5 and/or Section 7
hereof.

 

9.              THEMAVEN AND MERGERSUB DELIVERABLES. TheMaven and MergerSub
shall deliver the following to the Company:

 

9.1              Agreement and Documents. At the Closing, TheMaven and MergerSub
shall deliver to the Company all of the certificates, instruments, agreements
and other documents described or otherwise referred to in Section 5 and/or
Section 6 hereof.

 

10.INDEMNIFICATION.

 

10.1            Indemnification of TheMaven and MergerSub. The holders of the
Company Common Stock, the holders of the Company Preferred Stock and the holders
of the vested Company Options (together, the “Indemnity Stockholders”) agree,
jointly and severally, to, in the manner and subject to the limitations set
forth pursuant to Section 10.4, indemnify and hold harmless TheMaven, MergerSub
and each of their respective officers, directors, employees, Affiliates and
Representatives (collectively, the “TheMaven Indemnified Persons”), from and
against any and all losses, costs, claims, damages, expenses, obligations and
liabilities of any nature whatsoever, including, without limitation, court costs
and reasonable attorneys’ fees (collectively, “Losses”) (specifically including
court costs and reasonable attorneys’ fees incurred in enforcing this Section
10.1 or in recovering damages or pursuing other remedies with respect to any
breach of this Section 10.1), incurred by TheMaven or MergerSub as a result of
or in connection with (i) any breach of any representation, warranty, covenant
or other obligation of the Company contained in this Agreement (provided,
however, that Losses shall not include any special, indirect, incidental,
punitive, exemplary or consequential damages, any lost profits, loss of future
revenue or income, loss of business reputation or opportunity and/or any loss or
damage based on any type of multiple of revenue, profits or EBITDA), or (ii) any
claim, action or suit brought against any TheMaven Indemnified Person by any
former holder of Company Preferred Stock arising from or in connection with any
of the transactions contemplated by this Agreement, including the Merger (such
clause (ii), (the “Special Indemnity”).

 

10.2            Indemnification of the Company. TheMaven and MergerSub shall,
jointly and severally, indemnify and hold harmless the Company and its officers,
directors, employees, Affiliates and Representatives, from and against any and
all Losses (provided, however, that Losses shall not include any special,
indirect, incidental, punitive, exemplary or consequential damages, any lost
profits, loss of future revenue or income, loss of business reputation or
opportunity and/or any loss or damage based on any type of multiple of revenue,
profits or EBITDA) (specifically including court costs and reasonable attorneys’
fees incurred in enforcing this Section 10.2 or in recovering damages or
pursuing other remedies with respect to any breach of this Section 10.2),
incurred by the Company as a result of or in connection with any breach of any
representation, warranty, covenant or other obligation of TheMaven or MergerSub
contained in this Agreement.

 



 28 

 

 

10.3            Survival of Representations, Warranties and Covenants. The
Parties acknowledge and agree that all representations and warranties contained
in this Agreement (and the related indemnification obligations) shall survive
the Closing hereunder and shall terminate on the first (1st) anniversary of the
Closing Date, other than the Special Indemnity which shall terminate on the
second (2nd) anniversary of the Closing Date. The covenants and agreements
contained in this Agreement (i) that are required to be performed in whole prior
to the Closing shall survive the Closing hereunder and shall terminate on the
twelve (12) month anniversary of the Closing Date and (ii) that require
performance after the Closing Date shall survive until the date or dates
expressly specified therein or, if not so specified, until performed in
accordance with their terms.

 

10.4            Limitation on Indemnification.

 

(a)               Notwithstanding anything to the contrary contained in this
Agreement, but subject to Section 10.4(c), in the event that the Indemnity
Stockholders have an obligation to indemnify any TheMaven Indemnified Person
hereunder, such obligation shall solely be satisfied as follows: first, by the
payment to TheMaven by the Founders, on a pro rata basis, of such number of
shares of unvested Stock Awards issued to the Founders as is equal in value to
such indemnifiable Loss calculated based on a value of $2.50 per share (the
“Indemnification Shares”); and, second, in the event that the available
Indemnification Shares are insufficient to satisfy any indemnifiable Losses of
TheMaven Indemnified Persons pursuant to this Section 10, by recourse to the
amounts then held in the Indemnity Escrow. In determining the residual interest
of each Indemnity Stockholder with respect to the Indemnity Escrow, all
indemnifiable Losses of TheMaven Indemnified Persons satisfied by recourse to
the amounts held in the Indemnity Escrow shall be deemed to have been borne by
each Indemnity Stockholder in accordance with such Indemnity Stockholders’ Pro
Rata Portion. Any amounts used to satisfy an indemnifiable Loss shall be treated
by the Parties as an adjustment to the consideration payable under this
Agreement for all Tax purposes to the maximum extent permitted by applicable
Legal Requirements.

 

(b)               Subject to Section 10.4(c), recourse against the
Indemnification Shares and the Indemnity Escrow, and if obtained and bound, the
R&W Insurance Policy, shall be the sole and exclusive remedy of the TheMaven
Indemnified Persons with respect to any Losses of TheMaven Indemnified Persons
indemnifiable hereunder.

 

(c)               In the event that the R&W Insurance Policy is obtained and
bound pursuant to Section 4.11:

 

 29 

 

 



(i)                Notwithstanding anything to the contrary contained in Section
10.4(a), any indemnification obligation contemplated by Section 10.4(a) shall
solely be satisfied as follows: (i) first, by recourse to the amounts then held
in the Indemnity Escrow up to an amount of cash equal to the amount of the
retention under the R&W Insurance Policy (giving effect to any applicable
reduction or drop-down with respect to such retention under the R&W Insurance
Policy) solely to the extent such indemnification obligation is a covered loss
under the R&W Insurance Policy; (ii) second, by recourse against the insured
persons under the R&W Insurance Policy solely to the extent such indemnification
obligation is a covered loss under the R&W Insurance Policy and results in
recovery under the R&W Insurance Policy; and (iii) third, as further
contemplated by Section 10.4(a). For the avoidance of doubt, in the event that
the Indemnity Stockholders have an obligation to indemnify any TheMaven
Indemnified Person hereunder and such obligation is not a covered loss under the
R&W Insurance Policy or (solely with respect to clause (ii) of the previous
sentence) does not result in recovery under the R&W Insurance Policy, such
indemnification obligation shall solely be satisfied as contemplated by Section
10.4(a); and

 

(ii)              Notwithstanding anything to the contrary contained in Section
10.4(b), the maximum amount of indemnifiable Losses that the Indemnity
Stockholders shall be liable for, or that may be recovered by TheMaven
Indemnified Persons, in the aggregate pursuant to this Agreement shall be an
amount equal to the sum of (A) the aggregate number of shares of unvested Stock
Awards issued to the Founders multiplied by $2.50 plus (B) the amounts held in
the Indemnity Escrow pursuant to this Agreement and the Escrow Agreement
(assuming no indemnifiable Losses of TheMaven Indemnified Persons have arisen
hereunder).

 

(d)               Except as set forth in Section 11.10, from and after the
Closing, the rights to indemnification provided in this Section 10, subject to
the limitations set forth herein, shall be the exclusive post-Closing monetary
remedy available to any Party in connection with any Losses arising out of or
resulting from breach of this Agreement or the transactions contemplated hereby.

 

10.5          Indemnification Procedures. Any Person seeking indemnification
under this Agreement (the “Indemnified Party”) shall give prompt written notice
(a “Notice of Claim”) to such other applicable Persons against whom such claim
is asserted (the “Indemnifying Party”) (and if such claim is asserted against
any Indemnity Stockholders to the Securityholder Representative) of the basis
for such claim or demand, setting forth the nature of the claim or demand in
reasonable detail. The failure of the Indemnified Party to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of any obligation
hereunder except to the extent the Indemnifying Party determines that the
defense of such claim or demand is prejudiced by the failure to give such
notice. The Indemnifying Party shall have the right to defend at its own cost
and through counsel of its own choosing, reasonably satisfactory to the
Indemnified Party, any third-party claim or demand set forth in a Notice of
Claim giving rise to such claim for indemnification, unless the Indemnified
Party has determined in good faith that joint representation would result in an
actual conflict of interest between the Indemnifying Party and the Indemnified
Party. In the event the Indemnifying Party undertakes to compromise or defend
any such claim or demand, it shall promptly (and in any event, no later than
fifteen (15) days after receipt of the Notice of Claim) notify the Indemnified
Party in writing of its intention to do so. The Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in the defense of such
third-party claim or demand; provided, that all reasonable out-of-pocket
expenses incurred by the Indemnified Party shall be paid by the Indemnifying
Party. The Indemnified Party shall not be liable for any legal or other expenses
subsequently incurred by the Indemnifying Party, in connection with its defense
of any third-party claim hereunder. The Indemnified Party may hire separate
counsel and participate in such defense at its own expense. No settlement of a
third-party claim or demand defended by the Indemnifying Party shall be made
without the written consent of the Indemnified Party, such consent not to be
unreasonably withheld. The Indemnifying Party shall not, except with written
consent of the Indemnified Party, consent to the entry of a judgment or
settlement which does not include as an unconditional term thereof, the giving
by the claimant or plaintiff to the Indemnified Party of an unconditional
release from all liability in respect of such third-party claim or demand. For
the avoidance of doubt, all rights of the Indemnity Stockholders under this
Section 10.5 may be exercised by the Securityholder Representative on behalf of
the Indemnity Stockholders in accordance with Section 10.6

 



 30 

 

 

10.6          Securityholder Representative.

 

(a)               By virtue of the execution and delivery of a Release, and
without any further action of any of the Indemnity Stockholders or the Company,
each of the Indemnity Stockholders shall be deemed to have agreed to appoint the
Securityholder Representative as their exclusive agent and attorney-in-fact, as
their sole and exclusive representative for and on behalf of the Indemnity
Stockholders and to receive and distribute payments, to give and receive notices
and communications, to authorize payment to any TheMaven Indemnified Party from
the Indemnity Escrow and otherwise in satisfaction of indemnification claims by
any TheMaven Indemnified Party pursuant to Section 10 of this Agreement, to
object to such payments, to agree to, negotiate, enter into settlements and
compromises of, and demand arbitration and comply with orders of courts and
awards of arbitrators with respect to, any indemnification claim hereunder or
any dispute between any TheMaven Indemnified Party and any Indemnity
Stockholders, in each case relating to this Agreement, the Escrow Agreement or
the Merger, and to take all other actions that are either (i) necessary or
appropriate in the judgment of the Securityholder Representative for the
accomplishment of the foregoing or (ii) specifically mandated by the terms of
this Agreement or the Escrow Agreement. Notwithstanding the foregoing, the
Securityholder Representative shall have no obligation to act on behalf of the
Indemnity Stockholders, except as expressly provided in this Agreement and in
the Escrow Agreement and, for the avoidance of doubt, there are no obligations
of the Securityholder Representative in any ancillary agreement, schedule,
exhibit or the Company Disclosure Schedule. The Securityholder Representative
may resign at any time. The immunities and rights to indemnification shall
survive the resignation or removal of the Securityholder Representative and the
Closing and/or any termination of this Agreement and the Escrow Agreement. No
bond shall be required of the Securityholder Representative. Other than in
connection with any claim pursued by a TheMaven Indemnified Party directly
against an Indemnity Stockholder, notices or communications to or from the
Securityholder Representative shall constitute notice to or from the Indemnity
Stockholders. The powers, immunities and rights to indemnification granted to
the Securityholder Representative hereunder: (i) are coupled with an interest
and shall be irrevocable and survive the death, incompetence, bankruptcy or
liquidation of any Indemnity Stockholder and shall be binding on any successor
thereto, and (ii) shall survive the delivery of an assignment by any Indemnity
Stockholder of the whole or any fraction of his, her or its interest in the
Indemnity Escrow.

 



 31 

 

 

(b)               The Securityholder Representative may (i) rely and act upon
any statement, report or opinion prepared by or any advice received from the
auditors, counsel or other professional advisors of the Securityholder
Representative, (ii) rely upon any signature believed by him to be genuine, and
(iii) reasonably assume that a signatory has proper authorization to sign on
behalf of the applicable Indemnity Stockholder or other party. Absent fraud,
gross negligence or willful misconduct, neither the Securityholder
Representative nor his Representatives shall be responsible or held liable, in
each case to any Indemnity Stockholder for any loss or damage resulting from so
relying or from acting in accordance with this Agreement or the Escrow
Agreement, in each case, as the Securityholder Representative.

 

(c)               A decision, act, consent or instruction of the Securityholder
Representative, including an amendment of any provision of this Agreement
pursuant to Section 11.12 of this Agreement, shall constitute a decision of the
Indemnity Stockholders and shall be final, binding and conclusive upon the
Indemnity Stockholders and shall be binding on their successors as if expressly
confirmed and ratified in writing, and TheMaven may rely upon any such decision,
act, consent or instruction of the Securityholder Representative as being the
decision, act, consent or instruction of the Indemnity Stockholders. All
defenses which may be available to any Indemnity Stockholder to contest, negate
or disaffirm the action of the Securityholder Representative taken in good faith
under this Agreement or the Escrow Agreement are waived. TheMaven is hereby
relieved from any liability to any person for any acts done by TheMaven in
accordance with such decision, act, consent or instruction of the Securityholder
Representative.

 

(d)               Each Indemnity Stockholder agrees (i) to jointly and severally
indemnify and hold harmless the Securityholder Representative from and against
any and all losses, claims, damages, costs, judgements, fines, amounts paid in
settlement, expenses (including, without limitation, legal fees and expenses on
a full indemnity basis, costs of counsel and other skilled professionals and in
connection with seeking recovery from insurers) and liabilities (collectively,
such losses, claims, damages, costs, expenses and liabilities being the
“Indemnified Liabilities”) to which Securityholder Representative may become
subject, insofar as such Indemnified Liabilities (or actions, suits, or
proceedings, including any inquiry or investigation or claim, in respect
thereof) arise out of, in any way relate to, or result from its acting as
Securityholder Representative under this Agreement or under the Escrow Agreement
and (ii) to reimburse the Securityholder Representative upon demand for all
legal or other expenses, if any, incurred in connection with its acting as
Securityholder Representative, other than in the case of fraud, gross negligence
or willful misconduct, on condition that the Securityholder Representative has
acted in compliance with this Agreement. Such Indemnified Liabilities may be
recovered, first, from any distribution of the Indemnity Escrow otherwise
distributable to the Indemnity Stockholders at the time of distribution and,
second, directly from the Indemnity Stockholders. The Indemnity Stockholders
acknowledge that the Securityholder Representative shall not be required to
expend or risk his own funds or otherwise incur any financial liability in the
exercise or performance of any of its powers, rights, duties or privileges or
pursuant to this Agreement, the Escrow Agreement or the transactions
contemplated hereby. Furthermore, the Securityholder Representative shall not be
required to take any action unless the Securityholder Representative has been
provided with funds, security or indemnities which, in its determination, are
sufficient to protect the Securityholder Representative against the costs,
expenses and liabilities which may be incurred by the Securityholder
Representative in performing such actions.

 



 32 

 

 

11.MISCELLANEOUS.

 

11.1          Termination. This Agreement may be terminated and the proposed
Merger and the other transactions contemplated hereby abandoned at any time
prior to the Closing Date by written notice by the terminating Party to the
other Parties:

 

(a)               by the mutual written consent of TheMaven and the Company;

 

(b)               by any of the Parties if the proposed Merger shall not have
been consummated by June 1, 2018, provided that the right to terminate this
Agreement under this Section 11.1(b) shall not be available to a Party whose
failure to fulfill any obligation under this Agreement has been a principal
cause of or resulted in the failure of the Merger to close on or before such
date and such failure to act constitutes a breach of this Agreement;

 

(c)               by either TheMaven or the Company, if such terminating Party
is not in material breach of any of its representations, warranties or covenants
required to be performed by it under this Agreement and the other Party (which
shall also include MergerSub in the case of TheMaven), as between them, shall
have breached or failed to perform any of its respective representations,
warranties or covenants required to be performed by it under this Agreement,
such that (i) in the case of the other Party being TheMaven, the conditions set
forth in Section 5 and Section 6 would not be satisfied or (ii) in the case of
the other Party being the Company, the conditions set forth in Section 5 and
Section 7 would not be satisfied, and, in each case of clauses (i) and (ii),
such breach or failure to perform by such other Party has continued unremedied
for ten (10) Business Days following notice from the non-breaching Party;
provided, however, that no cure period shall be required for a breach or
inaccuracy which by its nature cannot be cured;

 

(d)               by TheMaven or the Company if there has been a Material
Adverse Effect in the condition of the other since the date of this Agreement;
or

 

(e)               by the Company if on or after June 1, 2018 (i) all the
conditions set forth in Section 5 and Section 7 have been satisfied (other than
those conditions that by their terms or nature are to be satisfied at the
Closing, each of which would be capable of being satisfied if the Closing Date
were the date that the notice of termination is delivered by the Company to
TheMaven), (ii) the Company has irrevocably notified TheMaven in writing (the
“Company Closing Notice”) that (x) all of the conditions set forth in Section 6
have been satisfied or waived (other than those conditions that by their terms
or nature are to be satisfied at the Closing, each of which would be capable of
being satisfied if the Closing Date were the date that the notice of termination
is delivered by the Company to TheMaven) or that it is willing to waive any
unsatisfied conditions in Section 6 for the purpose of consummating the Closing
and (y) that it is ready, willing and able to consummate the Closing, (iii)
TheMaven does not consummate, or cause the consummation of, the transactions
contemplated by this Agreement and the Closing within four (4) Business Days
following the date of its receipt of the Company Closing Notice, and (iv) the
Company stood ready, willing and able to consummate the Closing during such four
(4) Business Day period.

 



 33 

 

 

11.2          Effect of Termination.

 

(a)               In the event that this Agreement is validly terminated in
accordance with Section 11.1, then each of the Parties shall be relieved of its
duties and obligations arising under this Agreement after the date of such
termination and such termination shall with without liability to any Party;
provided, however, that (i) no such termination shall relieve any Party hereto
from liability for any willful breach of any material representation, warranty,
covenant or obligation set forth in this Agreement or relieve TheMaven from
liability in connection with any Specified Termination (in each case, with
respect to any such liabilities of TheMaven, subject to this Section 11.2) and
(ii) TheMaven shall be obligated to pay in full the fees and expenses of the
Auditors incurred through the date of termination.

 

(b)               If this Agreement is terminated (i) by any Party pursuant to
Section 11.1(b) and all the conditions set forth in Section 5 and Section 7 have
been satisfied (other than (A) the condition set forth in Section 7.12 and (B)
those conditions that by their terms or nature are to be satisfied at the
Closing, each of which would be capable of being satisfied if the Closing Date
were the date that the notice of termination is delivered by a Party pursuant to
Section 11.1(b), or (ii) by the Company pursuant to Section 11.1(e) (any such
termination, in each case of clauses (i) and (ii), a “Specified Termination”),
then TheMaven shall pay or cause to be paid to the Company (or its designee(s))
an amount equal to One Million Dollars ($1,000,000) (the “Termination Fee”). In
the event the Termination Fee is payable, TheMaven will pay the Termination Fee
to the Company (or its designee(s)) in immediately available funds within five
(5) Business Days after the effective date of the termination of this Agreement.
Each of the Parties acknowledges and agrees that the agreements contained in
this Section 11.2 are an integral part of the transactions contemplated by this
Agreement and that without such agreements, the other Parties would not enter
into this Agreement. If TheMaven fails to pay or cause to be paid the
Termination Fee in full when due and, in order to obtain such payment, the
Company commences a suit that results in a judgment against TheMaven for the
Termination Fee or any portion thereof, TheMaven shall pay to the Company the
fees, costs and expenses (including reasonable attorneys’ fees) incurred or
payable by the Company in connection with such suit (the “Enforcement Costs”).

 

(c)               Notwithstanding anything to the contrary in this Agreement,
the Company’s right to receive payment of the Termination Fee and the
Enforcement Costs pursuant to this Section 11.2 shall be the sole and exclusive
remedy of the Company or any of its Affiliates against TheMaven, MergerSub or
any of their respective Affiliates or any of their respective stockholders,
partners, members or Representatives for any and all Losses that may be suffered
based upon, resulting from or arising out of the circumstances giving rise to a
Specified Termination, and upon payment of the Termination Fee and the
Enforcement Costs in accordance with this Section 11.2, none of the TheMaven,
MergerSub or any of their respective Affiliates or any of their respective
stockholders, partners, members or Representatives shall have any further
liability or obligation relating to or arising out of this Agreement or the
transactions contemplated by this Agreement.

 

(d)               If this Agreement and the transactions contemplated by this
Agreement are terminated as provided herein, TheMaven shall, subject to the
terms and conditions of any agreement entered into by TheMaven and the Company
in connection with this Agreement following or prior to the date hereof with
respect to such documents and other material, return to the Company all
documents and other material received from the Company or its Representatives
relating to the transactions contemplated by this Agreement, whether so obtained
before or after the execution of this Agreement.

 



 34 

 

 

11.3          Fees and Expenses. Except as otherwise set forth in this
Agreement, each Party to this Agreement shall bear and pay all fees, costs and
expenses (including all legal fees and accounting fees) that have been incurred
or that are incurred by such Party in connection with the negotiation and
execution of this Agreement and each other agreement, document and instrument
contemplated by this Agreement and the consummation of the transactions
contemplated hereby and thereby. Notwithstanding the foregoing (i) TheMaven
shall pay the fees and expenses of the Auditors in connection with the
preparation of the Company Financial Statements; and (ii) TheMaven and the
Indemnity Stockholders shall split the fees and expenses payable to the Escrow
Agent under the Escrow Agreement on a 50-50 basis (provided, however, any such
fees and expenses payable by the Indemnity Stockholders shall solely be
satisfied by the distribution of the aggregate amount of such fees and expenses
to the Escrow Agent from the Indemnity Escrow pursuant to the Escrow Agreement).

 

11.4          Attorneys’ Fees. If any action or proceeding relating to this
Agreement or the enforcement of any provision of this Agreement is brought
against any Party hereto, the prevailing Party shall be entitled to recover
reasonable attorneys’ fees, costs and disbursements in addition to any other
relief to which the prevailing Party may be entitled.

 

11.5          Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed effectively given:  (i)
upon personal delivery to the Party to be notified; (ii) when sent by confirmed
facsimile if sent during normal business hours of the recipient; if not, then on
the next Business Day; (iii) three (3) Business Days after having been sent by
registered or certified mail, return receipt requested, postage prepaid;
(iv) one (1) Business Day after deposit with a nationally recognized overnight
courier, specifying next-day delivery, with written verification of receipt; or
(v) via e-mail (with acknowledgment of complete transmission).  All
communications shall be sent to the respective Parties at the following
addresses (or at such other addresses as shall be specified by notice given in
accordance with this Section 11.5):

 



 35 

 

 

If to TheMaven or MergerSub:

 

TheMaven, Inc.

2125 Western Avenue, Suite 502

Seattle, Washington 98121

Attention: Chief Executive Officer

Fax: (646) 619-4966

 

With a copy (which shall not constitute notice) to:

 

Golenbock Eiseman Assor Bell & Peskoe LLP

711 Third Avenue

New York, New York 10017

Attention: Andrew D. Hudders, Esq.

Fax: (212) 754-0330

 

If to the Company:

 

HubPages, Inc.

HubPages Inc. c/o WeWork

1111 Broadway Floor 3

Oakland, California 94607

Attention: Chief Executive Officer

E-mail: paul.edmondson@hubpages.com

 

with a copy (which shall not constitute notice) to:

 

Orrick, Herrington & Sutcliffe, LLP

1000 Marsh Rd

Menlo Park, CA 94025

Attention: Mark W. Seneca, Esq.

Fax: (650) 614-7401

 

11.6          Headings. The headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

11.7          Governing Law. This Agreement shall be construed in accordance
with, and governed in all respects by, the internal laws of the State of
Delaware without giving effect to its principles of conflicts of laws. Each
Party irrevocably and unconditionally (a) submits to the jurisdiction of the
Court of Chancery of the State of Delaware, New Castle County, or, if that court
does not have jurisdiction, a federal court sitting in Wilmington, Delaware in
any action or proceeding arising out of or relating to this Agreement, (b)
agrees that all claims in respect of such action or proceeding may be heard and
determined in any such court, (c) waives any claim of inconvenient forum or
other challenge to venue in such court and (d) agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court.

 

11.8          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their successors and assigns, if
any. No Party shall assign or delegate, by operation of law or otherwise, its
rights or obligations under this Agreement to any Person with the prior written
consent of the other Parties.

 



 36 

 

 

11.9          Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

11.10       Remedies Cumulative; Specific Performance. The rights and remedies
of the Parties hereto shall be cumulative and not alternative. The Parties agree
that, in the event of any breach or threatened breach by any Party to this
Agreement of any covenant, obligation or other provision set forth in this
Agreement for the benefit of any other Party to this Agreement, such other Party
shall be entitled, in addition to any other remedy that may be available to it,
to: (i) a decree or order of specific performance or mandamus to enforce the
observance and performance of such covenant, obligation or other provision; and
(ii) an injunction restraining such breach or threatened breach. The Parties
further agree that no Person shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 11.9, and the Parties irrevocably waive any
right they may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.

 

11.11       Waiver. No failure on the part of any Person to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
Person in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. No Person shall be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such Person, and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.

 

11.12       Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the Parties.

 

11.13       Severability. If one or more provisions of this Agreement are held
by a court of competent jurisdiction to be unenforceable under applicable Legal
Requirements, the Parties agree to promptly renegotiate such provision in good
faith. In the event that the Parties cannot reach a mutually agreeable and
enforceable replacement in writing for such provision, then: (i) such provision
shall be excluded from this Agreement; (ii) the balance of the Agreement shall
be interpreted as if such provision were so excluded; and (iii) the balance of
the Agreement shall be enforceable in accordance with its terms.

 

11.14       Parties in Interest. None of the provisions of this Agreement is
intended to provide any rights or remedies to any Person other than the Parties
hereto and their respective successors and assigns, except for (i) Section 4.2
shall be for the benefit of, and enforceable by, the Key Personnel, (ii) Section
4.6 shall be for the benefit of, and enforceable by, the Indemnitees, (iii)
Section 4.9 shall be for the benefit of, and enforceable by, the Board Observer
and (iv) Section 11.17 shall be for the benefit of, and enforceable by, Orrick.

 



 37 

 

 

11.15       Construction.

 

(a)               For purposes of this Agreement, whenever the context requires:
(i) the singular number shall include the plural, and vice versa; (ii) the
masculine gender shall include the feminine and neuter genders; (iii) the
feminine gender shall include the masculine and neuter genders; and (iv) the
neuter gender shall include the masculine and feminine genders.

 

(b)               Each of the Parties has been represented by legal counsel
except to the extent that such Party has declined legal counsel. Accordingly,
the Parties agree that any rule of construction to the effect that ambiguities
are to be resolved against the drafting Party shall not be applied in the
construction or interpretation of this Agreement.

 

(c)               As used in this Agreement, the words “include” and
“including”, and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation”.

 

(d)               Except as otherwise indicated, all references in this
Agreement to “Sections” and “Exhibits” are intended to refer to Sections of this
Agreement and Exhibits to this Agreement.

 

11.16      Entire Agreement. This Agreement, together with the schedules and
exhibits hereto and thereto, sets forth the entire understanding of the Parties
relating to the subject matter hereof and thereof and supersedes all prior
agreements and understandings among or between any of the Parties relating to
the subject matter hereof and thereof.

 

11.17       Attorney-Client Privilege; Waiver of Conflict. TheMaven and
MergerSub (on their own behalf and, from and after the Closing, on behalf of the
Surviving Corporation) hereby waive, and agree to cause their respective
Affiliates to waive, any conflicts that may arise in connection with Orrick,
Herrington & Sutcliffe LLP (“Orrick”) representing any of the stockholders and
optionholders of the Company or any of their respective Affiliates
(collectively, the “Selling Parties”) after the Closing as such representation
may relate to TheMaven, Merger Sub, the Surviving Corporation, their respective
Subsidiaries and Affiliates or the transactions contemplated by this Agreement.
TheMaven and MergerSub (on their own behalf and, from and after the Closing, on
behalf of the Surviving Corporation) hereby agree that, in the event that a
dispute arises after the Closing between TheMaven, the Surviving Corporation or
any of their respective Affiliates, on the one hand, and the Selling Parties, on
the other hand, Orrick may represent any or all of the Selling Parties in such
dispute despite that the interests of the Selling Parties may be directly
adverse to TheMaven, the Surviving Corporation or any of their respective
Affiliates, and despite that Orrick may have formerly represented the Company or
any of the Selling Parties in a matter substantially related to such dispute. In
addition, all communications involving attorney-client confidences by the
Company or the Selling Parties in the course of the negotiation, documentation
and consummation of the transactions contemplated by this Agreement shall be
deemed to be attorney-client confidences that belong solely to the Selling
Parties (and not TheMaven, the Surviving Corporation or their Affiliates).
Accordingly, TheMaven, the Surviving Corporation or their Affiliates shall not
have access to any such communications, or to the files of Orrick relating to
the engagement described in this Section 11.17 whether or not the Closing has
occurred. Without limiting the generality of the foregoing, upon and after the
Closing, (i) the Selling Parties shall be the sole holders of the
attorney-client privilege with respect to such engagement, and none of the
TheMaven, the Surviving Corporation and their Affiliates shall be a holder
thereof, (ii) to the extent that the files of Orrick in respect of such
engagement constitute property of the client, only the Selling Parties shall
hold such property rights and (iii) Orrick shall have no duty whatsoever to
reveal or disclose any such attorney-client communications or files to any of
TheMaven, the Surviving Corporation and their Affiliates by reason of any
attorney-client relationship between Orrick and any of TheMaven, the Surviving
Corporation and their Affiliates or otherwise.

 



 38 

 

 

11.18      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. The exchange of copies of
this Agreement or amendments thereto and of signature pages by facsimile
transmission or by email transmission in portable digital format, or similar
format, shall constitute effective execution and delivery of such instrument(s)
as to the Parties and may be used in lieu of the original Agreement or amendment
for all purposes. Signatures of the Parties transmitted by facsimile or by email
transmission in portable digital format, or similar format, shall be deemed to
be their original signatures for all purposes.

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 39 

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement and Plan of
Merger as of the first date written above.

 

 



 

HUBPAGES, INC.

              By:



/s/ Paul Edmondson



    Name: Paul Edmondson     Title: CEO



 



 

 

HP ACQUISITION CO., INC.

              By:



/s/ James Heckman



    Name: James Heckman     Title: Founder/CEO



 

 

THEMAVEN, INC.

              By:



/s/ James Heckman



    Name: James Heckman     Title: Founder/CEO         And with respect to
Section 10.6 only:



 



 

PAUL EDMONDSON, as the

Securityholder Representative

              By:



/s/ Paul Edmondson



   

Name: Paul Edmondson, as the

Securityholder Representative

 





 

 

 

Exhibit A

 

CERTAIN DEFINITIONS

 

For purposes of this Agreement, the following terms shall have the following
respective meanings:

 

“Additional Common Escrow Consideration” shall mean the portion of the Common
Indemnity Escrow Amount held in the Indemnity Escrow, if any, to be released
from the Indemnity Escrow to the holders of Company Common Stock and vested
Company Options in accordance with this Agreement and the Escrow Agreement.

 

“Additional Preferred Escrow Consideration” shall mean the portion of the
Preferred Indemnity Escrow Amount held in the Indemnity Escrow, if any, to be
released from the Indemnity Escrow to the holders of Company Preferred Stock in
accordance with this Agreement and the Escrow Agreement.

 

“Affiliate” shall mean, with respect to any Person, any other Person, directly
or indirectly, controlling, controlled by or under common control with such
Person. For purposes of this definition a Person is deemed to “control” an
Entity if such Person, directly or indirectly, (i) has the power to direct the
management or policies of such Entity; or (ii) owns, beneficially or of record
(a) an amount of voting securities or other interests in such Entity that is
sufficient to enable such Person to elect at least a majority of the members of
such Entity’s board of directors or other governing body or (b) at least fifty
percent (50%) of the outstanding equity or financial interests of such Entity.

 

“Aggregate Exercise Price” shall mean the aggregate exercise price of vested
Company Options.

 

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be a federal legal holiday or a day on which either the SEC or banking
institutions in the State of Washington or the State of California are
authorized or required by law or other governmental action to close.

 

“Cause” shall mean (i) dishonesty, fraud, misrepresentation, embezzlement, gross
misconduct, willful insubordination, or gross negligence or deliberate material
injury or attempted material injury, in each case related to TheMaven or any of
Subsidiary, (ii) after notice and reasonable opportunity to cure, failure or
refusal to properly attend to the then material duties or obligations, or to
comply with the then material rules, policies, or procedures of TheMaven, (iii)
any conviction of unlawful or criminal activity that is a felony or crime of
moral turpitude related to TheMaven or of a serious nature or (iv) any material
breach of any confidentiality, non-compete or other agreement entered into with
TheMaven or any Subsidiary.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Common Indemnity Escrow Amount” shall mean an amount of cash equal to Seven
Hundred Fifty Thousand Dollars ($750,000), which shall, subject to the terms
hereof and of the Escrow Agreement, be held in escrow for a period of no more
than two (2) years after the Closing Date.

 



 

 

 

“Common Stock Per Share Amount” shall mean an amount equal to (i) Five Million
Nine Hundred Fifty Thousand Dollars ($5,950,000) in cash, minus twenty-five
percent (25%) of the R&W Insurance Costs, if any, minus the Common Indemnity
Escrow Amount, plus the Aggregate Exercise Price, plus the Additional Common
Escrow Consideration, divided by (ii) the Fully-Diluted Common Stock.

 

“Company Common Stock” shall mean the common stock, par value $0.0001 per share,
of the Company.

 

“Company Contract” shall mean any Contract, including any amendment, supplement,
restatement, renewal or replacement thereto: (i) to which the Company is a
party; (ii) by which the Company or any of its assets is or may become bound or
under which the Company has, or may become subject to, any obligation; or (iii)
under which the Company has or may acquire any right or interest.

 

“Company Disclosure Schedule” shall mean the schedule, dated as of the date of
this Agreement, delivered to TheMaven on behalf of the Company on the date of
this Agreement.

 

“Company Option” shall mean any option, whether vested or unvested, to purchase
shares of capital stock of the Company.

 

“Company Preferred Stock” shall mean the preferred stock, par value $0.0001 per
share, of the Company.

 

“Company Securities” shall mean and include all outstanding shares of Company
Common Stock and Company Preferred Stock (other than any Dissenting Shares), and
Company Options, in each case as of immediately prior to the Effective Time.

 

“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization) of any third party
(including any Governmental Body).

 

“Contract” shall mean any written, oral or other agreement, contract,
subcontract, lease, understanding, instrument, note, warranty, license,
sublicense, insurance policy, benefit plan or legally binding commitment or
undertaking of any nature, whether express or implied.

 

“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, claim, option, right of first refusal,
preemptive right, community property interest or restriction of any nature
affecting property, real or personal, tangible or intangible, including any
restriction on the voting of any security, any restriction on the transfer of
any security or other asset, any restriction on the receipt of any income
derived from any asset and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statute of any
jurisdiction) other than (ii) mechanic’s and material men’s liens and other
similar liens, (iii) arising under worker’s compensation, unemployment
insurance, social security, retirement and similar legislation and mandated by
Legal Requirement, (c) with respect to leasehold interests, mortgages and other
statutory liens incurred, created, assumed or permitted to exist and arising by,
through or under a landlord or owner of the leased real property, (d) any
non-exclusive licenses of intellectual property entered into in the ordinary
course of business, (e) zoning, land use and similar laws, regulations,
ordinances or rules affecting real property and (f) liens for any Tax that is
(i) not yet due and payable or (ii) for which either adequate reserves have been
established and maintained in accordance with GAAP.

 



 

 

 

“Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, limited
liability company, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization or entity.

 

“Escrow Agent” shall mean the escrow agent appointed pursuant to the provisions
of the Escrow Agreement.

 

“Escrow Agreement” shall mean the Escrow Agreement pursuant to which the
Indemnity Escrow is being deposited to fund the Company’s indemnification
obligations set forth in Section 10 of this Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Fully-Diluted Common Stock” shall mean the sum of (A) the aggregate number of
shares of Company Common Stock issued and outstanding as of immediately prior to
the Effective Time, plus (B) the maximum aggregate number of shares of Company
Common Stock issuable upon full exercise, exchange or conversion of all vested
Company Options that are outstanding as of immediately prior to the Effective
Time.

 

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis throughout the periods
covered.

 

“Good Reason” shall mean the conditions set forth below only if (i) Key
Personnel gives TheMaven written notice of one of the conditions described below
within thirty (30) days after the condition has come into existence; (ii)
TheMaven fails to remedy the condition within thirty (30) days after receiving
Key Personnel’s written notice; and (iii) after TheMaven’s failure to remedy the
condition within the previously described 30-day period, Key Personnel resigns
from the Company within thirty (30) days after the expiration of such cure
period. “Good Reason” shall mean: (1) a material reduction in Key Personnel’s
authority, duties or responsibilities; (2) TheMaven (or a successor, if
appropriate) requires Key Personnel to relocate to a facility or location more
than fifty (50) miles away from the location at which Key Personnel was working
immediately prior to the required relocation; or (3) a reduction of more than
twenty percent (20%) in Key Personnel’s then-current base salary. For the
avoidance of doubt, in no event shall the requirement to make business trips to
TheMaven corporate headquarters be the basis for a resignation for Good Reason
so long as the required portion of such business trips do not last longer than
an average of ten (10) days per month in the aggregate on a rolling twelve (12)
calendar month basis.

 



 

 

 

“Governmental Authorization” shall mean any: (i) approval, permit, license,
certificate, franchise, permission, clearance, registration, qualification or
other authorization issued, granted, given or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement; or (ii) right under any Contract with any Governmental Body.

 

“Governmental Body” shall mean any: (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(ii) federal, state, local, municipal, foreign, supranational or other
government; or (iii) governmental, self-regulatory or quasi-governmental
authority of any nature, including any governmental division, department,
agency, commission, instrumentality, official, organization, unit, body or
Entity and any court or other tribunal.

 

“HP Domains” shall mean: Hubpages.com, PetHelpful.com, TatRing.com,
AxleAddict.com, Bellatory.com, Delishably.com, CalorieBee.com, DenGarden.com,
Exemplore.com, FeltMagnet.com, LevelSkip.com, ReelRunDown.com, Spinditty.com,
ToughNickel.com, WeHaveKids.com, Holidappy.com, LetterPile.com, Soapboxie.com,
TurboFuture.com, WanderWisdom.com, HealDove.com, HobbyLark.com, HowTheyPlay.com,
Owlcation.com, PairedLife.com, SkyAboveUs.com and RemedyGrove.com.

 

“Indemnity Escrow Amount” means an amount equal to the sum of (i) the Preferred
Indemnity Escrow Amount plus (ii) the Common Indemnity Escrow Amount.

 

“Key Personnel” means each of XXXXXXXXXXXXXX, Paul Deeds, Paul Edmondson,
XXXXXXXXXXXXXX.

 

“Knowledge” shall mean the actual knowledge of the Company’s officers and
directors.

 

“Legal Proceeding” shall mean any ongoing or threatened action, suit,
litigation, arbitration, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), hearing, inquiry, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court or other Governmental Body or any
arbitrator or arbitration panel.

 

“Legal Requirement” shall mean any federal, state, local, municipal, foreign,
international, multinational or other law, statute, constitution, principle of
common law, resolution, ordinance, code, edict, decree, rule, regulation, ruling
or requirement issued, enacted, adopted, promulgated, implemented or otherwise
put into effect by or under the authority of any Governmental Body.

 

“Liabilities” shall mean any debt, obligation, duty or liability of any nature
(including unknown, undisclosed, unmatured, unaccrued, contingent, or indirect)
regardless of whether such debt, obligation, duty or liability would be required
to be disclosed on a balance sheet prepared in accordance with GAAP and
regardless of whether such debt, obligation, duty or liability is immediately
due and payable.

 



 

 

 

“Material Adverse Effect” shall mean, with respect to the Company or TheMaven,
as applicable, any change, event, violation, inaccuracy, circumstance or effect
(any such item, an “Effect”), individually or when taken together with all other
Effects that have occurred prior to the date of determination of the occurrence
of the Material Adverse Effect, that results in or would reasonably be expected
to result in, a materially adverse effect on its business, assets (including
intangible assets), liabilities, financial condition or results of operations
taken as a whole; provided, however, none of the following will be taken into
account in determining whether there has been a Material Adverse Effect: (a) any
Effect to the extent attributable to conditions (or changes after the date
hereof in such conditions) generally affecting the U.S. or global economy,
financial or securities markets; (b) any Effect to the extent attributable to
general economic, market or political conditions, or the outbreak or escalation
of war or any act of terrorism; (c) any Effect to the extent attributable to
changes in operating, business, regulatory or other conditions in the industry
in which it operates; (d) any Effect attributable to the adoption,
implementation, repeal, modification, reinterpretation or proposal of any Legal
Requirement, regulation or policy by any Governmental Body, or any panel or
advisory body empowered or appointed thereby, in each case, after the date
hereof; (e) any Effect to the extent attributable to the announcement or
performance of this Agreement or the consummation of the transactions
contemplated by this Agreement, including the impact thereof on relationships,
contractual or otherwise, with vendors, clients, customers, partners or
employees; (f) solely with respect to the Company, any Effect to the extent
attributable to the taking of any specific action, or refraining from taking any
specific action, in each case at the specific written request of TheMaven; and
(g) any failure by it to meet projections, budgets or estimates of revenue or
earnings for any period ending on or after the date of this Agreement (it being
understood that the facts and circumstances giving rise to such failure may be
taken into account in determining whether there has been a Material Adverse
Effect (except to the extent such facts or circumstances are excluded from being
taken into account by clauses (a) through (f) above)); provided, further, that
any Effect referred to in clauses (a), (b), or (d) immediately above shall be
taken into account in determining whether a Material Adverse Effect has occurred
or would reasonably be expected to occur only to the extent that such change or
effect has a disproportionate effect on it as compared to other participants in
the industries in which it conducts its business.

 

“Non-Disclosure Agreement” shall mean the Mutual Confidentiality Agreement
entered into as of February 21, 2017 by and between TheMaven and the Company.

 

“Order” shall mean any writ, decree, permanent injunction, order or similar
action used in a Legal Proceeding.

 

“Preferred Indemnity Escrow Amount” shall mean an amount of cash equal to Seven
Hundred Fifty Thousand Dollars ($750,000), which shall, subject to the terms
hereof and of the Escrow Agreement, be held in escrow for a period of no more
than two (2) years after the Closing Date.

 

“Person” or “person” shall mean any natural person, Entity or Governmental Body.

 

“Preferred Stock Per Share Amount” shall mean an amount equal to (i) Four
Million Fifty Thousand Dollars ($4,050,000), minus the Preferred Indemnity
Escrow Amount, minus twenty-five percent (25%) of the R&W Insurance Costs, if
any, plus the Additional Preferred Escrow Consideration, divided by (ii) the
number of shares of issued and outstanding Company Preferred Stock as of
immediately prior to the Effective Time.

 



 

 

 

“Pro Rata Portion” shall mean, (i) with respect to a particular Indemnity
Stockholder that is a holder of Company Preferred Stock, a fraction equal to the
product of (A)(x) the Preferred Indemnity Escrow Amount multiplied by (y) the
number of shares of Company Preferred Stock held by such Indemnity Stockholder
divided by (z) the aggregate number of shares of Company Preferred Stock issued
and outstanding as of immediately prior to the Effective Time divided by (B) the
Indemnity Escrow Amount; and (ii) with respect to a particular Indemnity
Stockholder that is a holder of Company Common Stock and/or vested Company
Options, a fraction equal to the product of (A)(x) the Common Indemnity Escrow
Amount multiplied by (y) the number of shares of Fully-Diluted Common Stock held
by such Indemnity Stockholder (assuming full exercise, exchange or conversion of
all outstanding vested Company Options held by such Indemnity Stockholder as of
immediately prior to the Effective Time) divided by (z) the Fully-Diluted Common
Stock divided by (B) the Indemnity Escrow Amount.

 

“Registered IP” shall mean all HP Intellectual Property Rights that are
registered, filed, or issued under the authority of any Governmental Body,
including all patents, registered copyrights, registered mask works, and
registered trademarks and all applications for any of the foregoing.

 

“Requisite Stockholder Approval” shall mean the adoption of this Agreement and
approval of the Merger by the stockholders of the Company who hold at least a
majority of the voting power of the outstanding shares of Company capital stock,
voting together as a single class, a majority of the voting power of the Company
Common Stock, voting together as a single class, and a majority of the voting
power of the Company Preferred Stock, voting as a single class.

 

“Representatives” shall mean officers, directors, employees, consultants,
agents, attorneys, accountants, advisors and representatives.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

Any Entity shall be deemed to be a “Subsidiary” of another Person if such Person
directly or indirectly: (i) has the power to direct the management or policies
of such Entity; or (ii) owns, beneficially or of record (a) an amount of voting
securities or other interests in such Entity that is sufficient to enable such
Person to elect at least a majority of the members of such Entity’s board of
directors or other governing body or (b) at least fifty percent (50%) of the
outstanding equity or financial interests of such Entity.

 

“Stock Awards” shall mean, subject to Section 4.2(a), Two Million Four Hundred
Thousand (2,400,000) unvested and restricted shares of TheMaven Common Stock.

 



 

 

 

“Stock Pro Rata Share” shall mean, with respect to each Key Personnel, an amount
equal to the product of (i) the maximum aggregate number of shares of Company
Common Stock issuable upon full exercise, exchange or conversion of all unvested
Company Options held by such Key Personnel that are outstanding as of
immediately prior to the Effective Time divided by (ii) the maximum aggregate
number of shares of Company Common Stock issuable upon full exercise, exchange
or conversion of all unvested Company Options held by all Key Personnel that are
outstanding as of immediately prior to the Effective Time.

 

“Tax” shall mean any tax (including any income tax, franchise tax, capital gains
tax, gross receipts tax, value-added tax, surtax, excise tax, ad valorem tax,
transfer tax, stamp tax, sales tax, use tax, property tax, business tax,
withholding tax or payroll tax), levy, assessment, tariff, duty (including any
customs duty), deficiency or fee, in each case of the foregoing, to the extent
the foregoing are in the nature of a tax, and any related charge or amount
(including any fine, penalty or interest), imposed, assessed or collected by or
under the authority of any Governmental Body.

 

“Tax Return” shall mean any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Legal Requirement relating to any Tax.

 

“TheMaven Common Stock” shall mean the common stock, par value $0.01 per share,
of TheMaven.

 

“Total Unique Users” shall mean the aggregate number of unique users to (i) the
HP Domains and (ii) any other content hosted on a content-management system of
the Company in existence as of the date hereof, in each case of (i) and (ii),
during any calendar month, determined by Google Analytics consistent with the
technology and measuring practices used by the Company to calculate Total Unique
Users during each calendar month during 2017. In calculating Total Unique Users,
duplicates within each HP Domain, but not between HP Domains, shall be
eliminated.

 

 

 

 

Exhibit B

 

FORM OF ESCROW AGREEMENT

 

 

 

 

Exhibit C

 

FORM OF LETTER OF TRANSMITTAL

 

 

 

 

Exhibit D

 

FORM OF RELEASE

 

 

 



 

 

